IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re:

BROADVISION, INC.,

Debtor

Chapter 11

Case No. 20-10701 (CSS)

﻿

amended PREPACKAGED PLAN OF REORGANIZATION UNDER
CHAPTER 11 OF THE BANKRUPTCY CODE FOR BROADVISION, INC.

﻿

Joshua D. Morse

DLA PIPER LLP (US)

555 Mission Street, Suite 2400

San Francisco, California

Telephone: (415) 836-2500

R. Craig Martin (DE 5032)

DLA PIPER LLP (US)

1201 North Market Street, Suite 2100

Wilmington, Delaware 19801

Telephone: (302) 468-5700

﻿

Proposed Counsel to the Debtor and Debtor in Possession

﻿

Dated:  April 3, 2020

﻿

﻿

The last four digits of the Debtor’s tax identification number are 4303.  The
Debtor’s mailing address is 460 Seaport Ct., Suite 102, Redwood City, California
94063.

﻿

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

1

﻿15

﻿Administrative Claims15

﻿Professional Compensation Claims16

﻿U.S. Trustee Fees16

﻿Allowed Priority Tax Claims16

﻿Ordinary Course Liabilities17

﻿17

﻿Summary17

﻿Identification of Classes17

﻿20

﻿Impaired Classes/Entitled to Vote20

﻿Unimpaired Classes/Deemed to Accept20

﻿Impaired Classes/Deemed to Reject20

﻿Elimination of Classes for Voting Purposes20

﻿Voting Classes; Deemed Acceptance by Non-Voting Classes20

﻿Intercompany Interests20

﻿Controversy Concerning Classification, Impairment or Voting Rights20

﻿21

﻿Continued Corporate Existence21

﻿Management and Board of Directors and Discharge of Debtor21

﻿Arrangements with the Distribution Trustee21

﻿The Closing21

﻿Tax Treatment of the Distribution Trust23

﻿Preservation of Rights of Action24

﻿25

﻿Right to Object to Claims25

﻿Deadline for Objecting to Claims25

﻿Deadline for Responding to Claim Objections26

﻿Right to Request Estimation of Claims26

﻿Distribution Procedures Regarding Allowed Claims26

﻿Distribution Procedures Regarding Allowed Interests27





1



--------------------------------------------------------------------------------

 

﻿28

﻿Assumption of Executory Contracts and Unexpired Leases28

﻿Rejection of Executory Contracts and Unexpired Leases29

﻿Cure of Defaults for Assumed Executory Contracts and Unexpired Leases29

﻿Contracts and Leases Entered Into After the Petition Date29

﻿Procedures Related to Assumption of Executory Contracts and Unexpired Leases30

﻿Rejection Claim31

﻿Indemnification Obligations32

﻿Employee Compensation and Benefits32

﻿Director and Officer’s Insurance Policies32

﻿Other Insurance Policies33

﻿33

﻿Impaired Classes Entitled to Vote33

﻿Acceptance by Class33

﻿Reservation of Cramdown Rights33

﻿34

﻿Legally Binding Effect34

﻿Vesting of Property of Debtor in Reorganized Debtor34

﻿34

﻿Discharge of the Debtor34

﻿Discharge Injunction35

﻿Exculpation and Limitation of Liability35

﻿Releases by the Debtor35

﻿Releases by Third Parties36

﻿37

﻿Bankruptcy Court Jurisdiction37

﻿Limitation on Jurisdiction38

﻿39

﻿Conditions to Confirmation39

﻿Conditions to Effectiveness39

﻿Exemption from Taxes39

﻿Securities Exemption40

﻿Defects, Omissions and Amendments of the Plan40

﻿Withdrawal of Plan40

﻿[Reserved]41

﻿Filing of Additional Documentation41

﻿Governing Law41

﻿Successors and Assigns41

﻿Transfer of Claims and Interests41

﻿Time41





2



--------------------------------------------------------------------------------

 

﻿Inconsistency41

﻿Notices42

﻿U.S. Trustee Reporting and Fees43

﻿Implementation44

﻿No Admissions44

﻿44

﻿Substantial Consummation44

﻿Final Decree44





3



--------------------------------------------------------------------------------

 



EXHIBITS TO THE PLAN

Schedule of Assumed Contracts and Unexpired
Leases...............................................................Exhibit A

Schedule of Rejected Contracts and Unexpired
Leases...............................................................Exhibit B

﻿

 

4



--------------------------------------------------------------------------------

 

 

PREPACKAGED PLAN OF REORGANIZATION UNDER
CHAPTER 11 OF THE BANKRUPTCY CODE FOR BROADVISION, INC.


INTRODUCTION

BroadVision, Inc., the debtor and debtor-in-possession in the above-referenced
case (the “Debtor”) proposes this Prepackaged Plan of Reorganization Under
Chapter 11 of the Bankruptcy Code for BroadVision, Inc., for the resolution of
outstanding Claims against and Interests in, the Debtor pursuant to the
Bankruptcy Code.  Generally, the Plan provides for (1) the reorganization of the
Debtor by retiring, cancelling, extinguishing and/or discharging all Interests;
(2) the funding of the Cash Consideration by the Plan Sponsor, (3) the
distribution of Available Cash to holders of Allowed Claims and Interests in
accordance with the priority scheme established by the Bankruptcy Code or as
otherwise agreed; and (4) the issuance of 100% of the New Equity in the
Reorganized Debtor to ESW.  The Debtor seeks to consummate the Plan on the
Effective Date.  Reference is made to the Disclosure Statement filed
contemporaneously with the Plan for a discussion of the Debtor’s history,
business, property and results of operations, and for a summary and description
of the Plan and certain related matters.  The Debtor is a proponent of the Plan
within the meaning of section 1129 of the Bankruptcy Code.  The Debtor reserves
the right to alter, amend, modify, revoke or withdraw this Plan in accordance
with the RSA prior to its substantial consummation.

ALL HOLDERS OF CLAIMS AND INTERESTS ARE ENCOURAGED TO READ THE PLAN AND THE
DISCLOSURE STATEMENT IN THEIR ENTIRETY.

FOR AVOIDANCE OF DOUBT, THE PLAN APPLIES AND PRESERVES THE MAXIMUM GLOBAL
JURISDICTION POSSIBLE UNDER APPLICABLE U.S. LAW, INCLUDING, WITHOUT LIMITATION,
OVER THE ASSETS OF THE DEBTOR WHEREVER LOCATED.

Article I
DEFINITIONS, RULES OF INTERPRETATION, AND CONSTRUCTION OF TERMS

A.Definitions

All capitalized terms not defined elsewhere in the Plan shall have the meanings
set forth below (such meanings to be equally applicable to both the singular and
plural):

1.1“Additional Consideration” means all Estate Property which the Plan Sponsor
expressly agrees shall not be acquired by the Reorganized Debtor under the Plan
on the Effective Date (i.e., the Debtor’s Cash-on-Hand and all IP Addresses that
have not yet been liquidated as of the Effective Date);  provided that, to the
extent the IP Addresses or any portion of them are liquidated prior to the
Effective Date, the proceeds from such liquidation shall become Cash-on-Hand.  

1.2“Adequate Assurance Objection” means an objection to adequate assurance of
future performance of an Executory Contract or Unexpired Lease.





 

 



--------------------------------------------------------------------------------

 

1.3“Administrative Claim” means any cost or expense of administration of the
Chapter 11 Case incurred on or before the Effective Date entitled to priority
under section 507(a)(1) and allowed under section 503(b) of the Bankruptcy Code,
including without limitation, any actual and necessary expenses of preserving
the Debtor’s Estate, including wages, salaries or commissions for services
rendered after the commencement of the Chapter 11 Case, Professional
Compensation Claims, certain taxes, fines and penalties, any actual and
necessary post-petition expenses of operating the business of the Debtor,
certain post-petition indebtedness or obligations incurred by or assessed
against the Debtor in connection with the conduct of its business, or for the
acquisition or lease of property, or for providing of services to the Debtor,
including all allowances of compensation or reimbursement of expenses to the
extent allowed by the Bankruptcy Court under the Bankruptcy Code, and any fees
or charges assessed against the Debtor’s Estate under Chapter 123, Title 28 of
the United States Code.  Professional Compensation Claims shall only be Allowed
for duly employed Professionals in the Chapter 11 Case in accordance with
applicable law.

1.4“Administrative Claim Bar Date” means the first Business Day that is thirty
(30) days after the Confirmation Hearing.

1.5“Administrative Tax Claim” means an Administrative Claim of a Governmental
Unit.

1.6“Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy
Code.

1.7“Allowance Date” means the date that a Claim or Interest becomes an Allowed
Claim or Allowed Interest.

1.8“Allowed” means, (1) with respect to any Claim, a Claim allowable under 11
U.S.C. § 502 (a) for which a proof of claim was filed on or before, as
applicable, the General Bar Date, the Governmental Unit Bar Date, the
Administrative Claim Bar Date or the Rejection Claim Bar Date, and as to which
no objection or other challenge to the allowance thereof has been timely Filed,
or if an objection or challenge has been timely Filed, such Claim is allowed by
a Final Order; or (b) for which a proof of claim is not filed and that has been
listed in the Schedules of Assets and Liabilities and is not listed as disputed,
contingent, or unliquidated; or (c) that is deemed allowed by the terms of the
Plan; or (2) with respect to any Interest, an Interest allowable under 11 U.S.C.
§ 502 (a) for which a proof of interest was filed on or before, as applicable,
the General Bar Date, or such Interest is reflected as outstanding in the stock
transfer ledger or similar register or record of the Debtor on the Petition
Date.  For purposes of determining the amount of an Allowed Claim (other than a
Claim specifically Allowed under the Plan), there shall be deducted therefrom an
amount equal to the amount of any Claim that the Debtor may hold against the
Creditor under 11 U.S.C. § 553.  Notwithstanding anything to the contrary in the
Plan, the Debtor may, in its discretion, treat a Claim or Interest as an Allowed
Claim or Interest, respectively, to the extent it is allowed by an order that is
not a Final Order.

1.9“Available Cash” means all of the Cash held by the Distribution Trust from
time to time, including any proceeds from the liquidation of the IP Addresses
pursuant to Section 5.4(g) and including Cash deposited or held in the
Distribution Reserve on account of disputed or



2



--------------------------------------------------------------------------------

 

undetermined Claims or Interests, to the extent that those Claims or Interests
are disallowed in whole or in part after the Effective Date, less the
Distribution Reserve.

1.10“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended, Title
11, United States Code, as applicable to this Chapter 11 Case.

1.11“Bankruptcy Court” means the United States Bankruptcy Court for the District
of Delaware, together with the District Court as to matters as to which the
reference is withdrawn under 11 U.S.C. § 157(d). 

1.12“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure.

1.13“Beneficial Interest” means an interest that entitles the holder thereof to
a Distribution in accordance with the Distribution Trust Agreement.

1.14“Beneficiary” means the holder of a Beneficial Interest, whether
individually or as agent on behalf of other entities.

1.15“Business Day” means any day other than a Saturday, Sunday, or a “legal
holiday” (as defined in Bankruptcy Rule 9006(a)).

1.16“Case-Related Claims and Expenses” means (i) all Administrative Claims,
including Professional Compensation Claims and Ordinary Course Liabilities
accrued prior to the Effective Date; (ii) all U.S. Trustee Fees payable in
accordance with 28 U.S.C. § 1930; (iii) all taxes that accrued during the Case;
and (iv) all costs related to administration of the Distribution Trust.

1.17“Cash” means Cash, wire transfer, certified check, cash equivalents and
other readily marketable securities or instruments, including, without
limitation, readily marketable direct obligations of the United States of
America, certificates of deposit issues by banks, and commercial paper of any
Person, including interest accrued or earned thereon.

1.18“Cash Consideration” means Cash (inclusive of the Deposit) sufficient to
fund all Distributions contemplated under the Plan on the Effective Date,
including, but not limited to Distributions on account of all Allowed
Administrative Claims, U.S. Trustee Fees, Cure Amounts, Secured Claims, if any,
Priority Tax Claims, Other Priority Claims, General Unsecured Claims, and Equity
Interests; provided that in calculating the amount of Cash Consideration to be
funded by the Plan Sponsor on the Effective Date, Cash-on-Hand and all available
proceeds generated from the sale of the IP Addresses shall first be allocated to
pay all Case-Related Claims and Expenses, and upon additional proceeds becoming
available from the sale of the IP Addresses after the Effective Date, prior to
using such IP Address proceeds to make a Subsequent Distribution, the
Distribution Trust shall use such IP Address proceeds to reimburse the Plan
Sponsor for any Cash funded by the Plan Sponsor to pay for such Case-Related
Claims and Expenses.

1.19“Cash-on-Hand”  means all Cash as reflected on the Debtor’s balance sheet
rolled up from the Debtor and its subsidiaries on a worldwide basis as of the
Effective Date, including, without limitation, the proceeds of any liquidation
of all or any portion of the IP Addresses prior to the Effective Date;  provided
that rather than roll-up Cash from worldwide subsidiaries, the Plan



3



--------------------------------------------------------------------------------

 

Sponsor in its sole discretion may elect to increase the Cash Consideration by
such amount.  For the avoidance of doubt, Cash-on-Hand shall not include
accounts receivable.

1.20“Chapter 11 Case” means In re BroadVision, Inc., Case No. 20-10701 in the
United States Bankruptcy Court for the District of Delaware Debtor under Chapter
11 of the Bankruptcy Code.

1.21“Charter Documents” means the articles of incorporation and the bylaws of
the Debtor or Reorganized Debtor, as applicable, and any amendments to the
foregoing.

1.22“Claim” has the meaning assigned to such term by section 101(5) of the
Bankruptcy Code.

1.23“Claim Objection Deadline” means the first Business Day that is 180 days
after the Effective Date, as may be extended by order of the Bankruptcy Court.

1.24“Class” means one of the classes of Claims or Interests defined in Article
III of the Plan.

1.25“Clerk” means the Clerk of the Bankruptcy Court.

1.26“Closing” means the closing of the transactions contemplated under Article V
of the Plan.

1.27“Compensation and Benefits Programs” means all employment agreements and
severance policies, and all employment, compensation and benefit plans,
policies, workers’ compensation programs, savings plans, retirement plans,
deferred compensation plans, supplemental executive retirement plans, healthcare
plans, disability plans, severance benefit plans, incentive plans, life and
accidental death and dismemberment insurance plans, and programs of the Debtor
applicable to any of its employees and retirees; provided that all provisions in
any agreement or Compensation and Benefits Program relating to equity-based
awards, including any termination-related provisions with respect to equity
based awards, will be deemed rejected and terminated on the Effective Date.

1.28“Confirmation Date” means the date upon which the Clerk of the Bankruptcy
Court enters the Confirmation Order on the docket of the Bankruptcy Court.

1.29“Confirmation Hearing” means the hearing held by the Bankruptcy Court
pursuant to section 1128 of the Bankruptcy Code to consider confirmation of this
Plan, as such hearing may be adjourned or continued from time to time.

1.30“Confirmation Order” means the Order of the Bankruptcy Court approving and
confirming the Plan in accordance with the provisions of Chapter 11 of the
Bankruptcy Code.

1.31“Consenting Shareholders” means Dr. Pehong Chen and Honu Holdings, LLC in
their capacity as Parties to the RSA.





4



--------------------------------------------------------------------------------

 

1.32“Consideration” means the Cash Consideration, plus all Additional
Consideration.  For the avoidance of doubt, the Consideration shall not include
any accounts receivable on the Debtor’s balance sheet as of the Effective Date.

1.33“Creditor” means any person that holds a Claim against the Debtor that arose
on or before the Effective Date, or a Claim against the Debtor of any kind
specified in sections 502(f), 502(g), 502(h) or 502(i) of the Bankruptcy Code.

1.34“Cure Amount” means the amount of Cash required to cure defaults necessary
to assume an Executory Contract under 11 U.S.C. § 365(b) as determined by the
Bankruptcy Court or pursuant to any agreement among the Reorganized Debtor and
the other party(ies) to the Executory Contract and as listed in the Schedule of
Assumed Contracts and Unexpired Leases.

1.35“Cure Amount Objection Deadline” means May 7, 2020, at 4:00 p.m. prevailing
Eastern time.

1.36“Cure Notice” means a Notice of (I) Possible Assumption of Contracts and
Leases, (II) Fixing of Cure Amounts, and (III) Deadline to Object Thereto.

1.37“Cure Objection” means an objection to the applicable Cure Amount.

1.38“D&O Liability Insurance Policies” means all insurance policies of the
Debtor for directors’, managers’, and officers liability existing as of the
Petition Date, as the same may be modified thereafter to include tail coverage
for a period not to exceed six (6) years following the Effective Date.

1.39“Debtor” means BroadVision, Inc. a Delaware corporation and the debtor in
the Chapter 11 Case.

1.40“Debtor Common Stock” means the common stock, par value $0.0001 per share,
of the Debtor.

1.41“Deposit” means the non-refundable $1.5 million deposit provided by ESW to
the Debtor pursuant to the RSA.

1.42“Disclosure Statement” means the Disclosure Statement for the Prepackaged
Plan of Reorganization Under Chapter 11 of the Bankruptcy Plan for BroadVision,
Inc., dated March 30, 2020, filed by the Debtor with the Bankruptcy Court, as
may be amended or supplemented.

1.43“Disputed Claim” means a Claim as to which a proof of claim or interest has
been Filed or deemed Filed under applicable law, as to which an objection has
been and which objection, if timely Filed, has not been withdrawn on or before
any date fixed for Filing such objections by the Plan or Order of the Bankruptcy
Court and has not been overruled or denied by a Final Order.  Prior to the time
that an objection has been or may be timely Filed, for the purposes of the Plan,
a Claim shall be considered a Disputed Claim to the extent that: (i) the Claim
has been scheduled in the Schedules of Assets and Liabilities as contingent,
disputed or unliquidated or in the amount of $0. 





5



--------------------------------------------------------------------------------

 

1.44“Disputed Cure Amount” means, with respect to an Executory Contract for
which a Cure Objection is filed, the amount that the counterparty to such
Executory Contract asserts is necessary to assume such Executory Contract under
11 U.S.C. § 365(b).

1.45“Distribution” means, except as otherwise provided in the Plan, the property
required by the Plan to be distributed to the holders of Allowed Claims and
Interests.

1.46“Distribution Date” means any date that a Distribution is made under the
Plan or the Distribution Trust Agreement.

1.47“Distribution Record Date” means, other than with respect to Allowed Equity
Interests, the date for determining which Holders of Allowed Claims and
Interests are eligible to receive Distributions pursuant to the Plan, which
shall be the date that the Confirmation Order is entered by the Bankruptcy
Court, or such other date specified in the Confirmation Order.  For the
avoidance of doubt, Distributions to the holders of Allowed Equity Interests
shall be made in accordance with Section 6.6 of Plan, on or as soon as
practicable after the Effective Date, and the Distribution Record Date shall not
apply to such Distributions.

1.48“Distribution Reserve” means a reserve established to hold, in one or more
segregated accounts to be established by the Debtor, Cash equal to the aggregate
of (a) Cash that would have been distributed on the Distribution Date on account
of Disputed or undetermined (i) Administrative Claims, provided that with
respect to Professional Compensation Claims and other Administrative Claims for
which applications for compensation of professionals or other persons retained
or to be compensated pursuant to sections 327, 328, 330, 331 and 503(b) of the
Bankruptcy Code are or will be pending but are then undetermined, the amount of
Cash deposited shall be the amount sought by such persons, in each case less any
monies already received by such Professional or person, (ii) Priority Tax
Claims, (iii) Priority Unsecured Non-Tax Claims, (iv) Secured Claims, if any,
(v) General Unsecured Claims and (vi) Equity Interests; plus (b) accrued
interest on all Cash in the Distribution Reserve; plus (c) Cash in the amount of
all taxes previously incurred by the Debtor (and not paid or otherwise provided
for under the Plan); plus (d) Cash in the amount of all estimated costs and
expenses of effectuating the actions and duties of the Distribution Trustee,
including under Articles V and XII of the Plan.

1.49“Distribution Trust” means the trust established under the Plan and the
Distribution Trust Agreement.

1.50“Distribution Trust Agreement” means the trust agreement that establishes
the Distribution Trust and governs the powers, duties, and responsibilities of
the Distribution Trustee.  The Distribution Trust Agreement shall be part of the
Plan Supplement.

1.51“Distribution Trust Assets” means the Consideration, less any amounts paid
by the Debtor on the Effective Date.

1.52“Distribution Trustee” means the Person appointed to administer the
Distribution Trust with such rights, duties, and obligations as set forth in the
Distribution Trust Agreement.

1.53“District Court” means the United States District Court for the District of
Delaware.





6



--------------------------------------------------------------------------------

 

1.54“DTC” means The Depository Trust Company.

1.55“Effective Date” means the first Business Day on which (a) the Confirmation
Date has occurred, (b) the Confirmation Order is not stayed, (c) all conditions
to the effectiveness of the Plan have been satisfied or waived as provided in
the Plan, and (d) the Reorganized Debtor has Filed a notice of the Effective
Date.

1.56“Entity” has the meaning set forth in section 101(15) of the Bankruptcy
Code.

1.57“Equity Interest” means, as of the Record Date, all Outstanding Shares,
Restricted Stock Awards, Restricted Stock Units, and Permitted Stock Options,
whether or not vested, all of which for the avoidance of doubt shall represent
no more than 5,152,333 shares of Debtor Common Stock in the aggregate. For the
avoidance of doubt, all Equity Interests reflected as outstanding in the stock
transfer ledger or similar register or record of the Debtor on the Petition
Date, including without limitation the ESW Equity Interests, shall be deemed to
be Allowed Equity Interests.

1.58“Equity Interest Recovery” means a recovery to holders of Allowed Equity
Interests of Cash in the amount of $4.375 per common share in the Debtor held or
deemed to be held by such holder to be made on the Effective Date, following
payment in full of all Claims, plus as promptly as practicable following the
Effective Date, one or more Subsequent Distributions, calculated on a per share
basis; provided, however, that the Equity Interest Recovery may be less than
$4.375 per share of Debtor Common Stock in the event that (A) the Debtor has
more than 5,142,333 shares of Debtor Common Stock outstanding (including all
Outstanding Shares, Restricted Stock Awards, Restricted Stock Units and
Permitted Stock Options, whether or not vested) or (B) the Debtor lacks
sufficient Cash (including Cash-on-Hand and proceeds from the liquidation of the
IP Addresses after the Effective Date) to pay all Case-Related Claims and
Expenses and repayment of amounts, if any, incurred by the Plan Sponsor in
connection with funding such Case-Related Claims and Expenses,
 provided, further, that so long as ESW or its affiliate is the Plan Sponsor on
the Effective Date of the Plan, ESW shall not receive a Cash recovery but
instead shall receive the ESW Equity Interest Treatment.

1.59“Estate” means the estate created upon the filing of the Chapter 11 Case
pursuant to section 541 of the Bankruptcy Code, together with all rights, claims
and interests appertaining thereto.

1.60“Estate Property” means all right, title, and interest in and to any and all
property of every kind or nature owned by the Debtor or its Estate on the
Effective Date as defined by 11 U.S.C. § 541.

1.61“ESW” means ESW Capital, LLC.

1.62“ESW Equity Interests” means the 1,216,071 common shares of the Debtor held
by ESW.

1.63“ESW Equity Interest Treatment” means ESW’s agreement on or about the
Effective Date, to, on account of and in full and complete settlement, release
and discharge of, and in exchange for its Allowed Equity Interest  (x) receive
all shares of the New Equity; and (y) waive its right to receive its share of
the Cash portion of the Equity Interest Recovery.  For the avoidance



7



--------------------------------------------------------------------------------

 

of doubt, in the event that a plan of reorganization other than this Plan is
proposed in the Chapter 11 Case or ESW or an ESW affiliate is not the Plan
Sponsor, ESW shall be provided at least the same Cash recovery and other
treatment with respect to its Allowed Equity Interests as each other holder of
Allowed Equity Interests under the applicable plan of reorganization.

1.64“Exculpated Party” means, collectively, and in each case in its capacity as
such:  (a) the Debtor and the Reorganized Debtor; and (b) with respect to each
of the foregoing entities, each such Entity’s current and former predecessors,
successors, Affiliates (regardless of whether such interests are held directly
or indirectly), subsidiaries, direct and indirect equity holders, and advisors. 

1.65“Executory Contracts” means executory contracts as such term is used in 11
U.S.C. § 365, including all contracts to which the Debtor is a party or
beneficiary on the Confirmation Date.

1.66“File or Filed” means a request for relief encompassed within a pleading or
other document is Filed when and on such date as such pleading or other document
is entered on the docket of the Bankruptcy Court in this Chapter 11 Case.  A
proof of claim is Filed when and on such date as such proof of claim is entered
on the claims register in this Chapter 11 Case.

1.67“Final Order” means an order or judgment of the Bankruptcy Court (or any
other court of competent jurisdiction) entered by the Clerk of the Bankruptcy
Court (or such other court) on the docket in the Chapter 11 Case (or the docket
of such other court), which has not been modified, amended, reversed, vacated or
stayed and as to which (a) the time to appeal, petition for certiorari, or move
for a new trial, stay, reargument or rehearing has expired and as to which no
appeal, petition for certiorari or motion for new trial, stay, reargument or
rehearing shall then be pending or (b) if an appeal, writ of certiorari, new
trial, stay, reargument or rehearing thereof has been sought, such order or
judgment of the Bankruptcy Court (or other court of competent jurisdiction)
shall have been affirmed by the highest court to which such order was appealed,
or certiorari shall have been denied, or a new trial, stay, reargument or
rehearing shall have been denied or resulted in no modification of such order,
and the time to take any further appeal, petition for certiorari or move for a
new trial, stay, reargument or rehearing shall have expired, as a result of
which such order shall have become final in accordance with Rule 8002 of the
Bankruptcy Rules; provided, that the possibility that a motion under Rule 60 of
the Federal Rules of Civil Procedure, or any analogous rule under the Bankruptcy
Rules, may be filed relating to such order, shall not cause an order not to be a
Final Order.

1.68“General Bar Date” means the deadline for filing proofs of claim as
established by the Bankruptcy Court as May 8, 2020 at 4:00 p.m. prevailing
Eastern time.

1.69“General Unsecured Claim” means any Claim other than a Secured Claim, an
Administrative Claim (including, for the avoidance of doubt, a Professional
Compensation Claim), a Priority Tax Claim, or an Other Priority Claim.

1.70“Governmental Unit” has the meaning assigned to such term by section 101(27)
of the Bankruptcy Code.





8



--------------------------------------------------------------------------------

 

1.71“Governmental Unit Bar Date” means the deadline for Governmental Units to
file proofs of claim as established by the Bankruptcy Court as September 28,
2020 at 4:00 p.m. prevailing Eastern time.

1.72“Insider” has the meaning assigned to such term by section 101(31) of the
Bankruptcy Code.

1.73“IP Addresses”  means, to the extent not sold and/or liquidated prior to the
Effective Date, 139.56.0.0/16, which is that certain block of
approximately 65,000 individual internet protocol addresses that the Debtor is
not using in its business and has listed for sale.

1.74“Indemnification Provisions” means, solely to the extent covered by the
Debtor’s D&O Liability Insurance Policies, each of the Debtor’s indemnification
provisions in place as of the Petition Date, whether in the Debtor’s bylaws,
certificates of incorporation or formation, limited liability company
agreements, other organizational or formation documents, board resolutions,
management or indemnification agreements, or employment contracts, for the
Debtor’s current and former directors, officers, managers, employees, attorneys,
other professionals, and agents and such current and former directors, officers,
and managers’ respective affiliates.

1.75“Interest” means any Equity Interest or Other Interest.

1.76“Interest Holder” means any record or beneficial holder or owner of an
Interest.

1.77“Intellectual Property” means intellectual property, including, without
limitation, the following: (i) all patents and patent applications, domestic or
foreign, all licenses relating to any of the foregoing and all income and
royalties with respect to any licenses, all rights to sue for past, present or
future infringement thereof, all rights arising therefrom and pertaining thereto
and all reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof; (ii) all copyrights and applications for
copyright, domestic or foreign, together with the underlying works of authorship
(including titles), whether or not the underlying works of authorship have been
published and whether said copyrights are statutory or arise under the common
law, and all other rights and works of authorship, all computer programs,
computer databases, computer program flow diagrams, source codes, object codes
and all tangible property embodying or incorporating any copyrights, all
licenses relating to any of the foregoing and all income and royalties with
respect to any licenses, and all other rights, claims and demands in any way
relating to any such copyrights or works, including royalties and rights to sue
for past, present or future infringement, and all rights of renewal and
extension of copyright; (iii) all state (including common law), federal and
foreign trademarks, service marks and trade names, and applications for
registration of such trademarks, service marks and trade names, all licenses
relating to any of the foregoing and all income and royalties with respect to
any licenses, whether registered or unregistered and wherever registered, all
rights to sue for past, present or future infringement or unconsented use
thereof, all rights arising therefrom and pertaining thereto and all reissues,
extensions and renewals thereof; (iv) all trade secrets, trade dress, trade
styles, logos, other source of business identifiers, mask-works, mask-work
registrations, mask-work applications, software, confidential and proprietary
information, customer lists, license rights, advertising materials, operating
manuals, methods, processes, know-how, algorithms, formulae, databases, quality



9



--------------------------------------------------------------------------------

 

control procedures, product, service and technical specifications, operating,
production and quality control manuals, sales literature, drawings,
specifications, blue prints, descriptions, inventions, name plates, catalogs,
internet websites, and internet domain names and associated URL addresses; (v)
the entire goodwill of or associated with the businesses now or hereafter
conducted by the Debtor connected with and symbolized by any of the
aforementioned properties and assets; and (vi) all accounts, payment
intangibles, commercial tort claims and other rights to payment, all other
proprietary rights or other intellectual or other similar property, and all
other general intangibles associated with or arising out of any of the
aforementioned properties and assets and not otherwise described above, and all
proceeds of any Intellectual Property.  For the avoidance of doubt, the term
“Intellectual Property” shall not include the IP Addresses.

1.78“Lien” means a charge against or interest in property to secure payment of a
debt or performance of an obligation which has not been avoided or invalidated
under any provision of the Bankruptcy Code or other applicable law.

1.79“Material Adverse Change” means any material adverse change or the
occurrence of any fact or circumstance which materially and adversely affects
the rights, remedies or benefits of, or conferred by, the transactions
contemplated by the RSA, including without limitation, strike, lockout, war,
terrorism, act of God, fire or other casualty, unusually adverse weather
conditions, inability to obtain labor or materials or governmental restriction
or other act or thing, provided, however, for the avoidance of doubt, no
Material Adverse Change shall be deemed to have occurred as a result of: (i) the
filing of the Chapter 11 Case; (ii) the actions required to be taken by the
Debtor to conform to and comply with the RSA and the documents entered into in
connection with the Plan; and (iii) any actions the Debtor takes at the request
of or with the consent of the Plan Sponsor.

1.80“New Equity” means all of the equity interests in the Reorganized Debtor,
issued on the Effective Date, to ESW in the aggregate amount of 1,000 shares,
free and clear of all Liens, Claims, interests and encumbrances of any kind,
except as provided in the Plan.

1.81“Ordinary Course Liability” means an Administrative Claim other than a
Professional Compensation Claim or an Administrative Tax Claim, based on
liabilities incurred in the ordinary course of the Debtor’s business operations
during the pendency of this Chapter 11 Case.

1.82“Other Interest” means all Out-of-the-Money Stock Options and all issued,
unissued, authorized, or outstanding shares of common stock, preferred stock or
other instrument evidencing an ownership interest in the Debtor, whether or not
transferable, together with any warrants, equity-based awards or contractual
rights to purchase or acquire such equity interests in the Debtor at any time
and all rights arising with respect thereto that existed immediately before the
Effective Date including any claims arising from the ownership of any instrument
evidencing an ownership interest in a Debtor; provided that the defined term
“Other Interest” does not include any Equity Interest.

1.83“Other Priority Claim” means any Claim other than an Administrative Claim or
a Priority Tax Claim entitled to priority in right of payment under section
507(a) of the Bankruptcy Code.





10



--------------------------------------------------------------------------------

 

1.84“Out-of-the-Money Stock Options” means all options to acquire shares of
Debtor Common Stock with an exercise price exceeding $4.70/share.  For the
avoidance of doubt, all of those certain 119,973 options to acquire shares of
Debtor Common Stock with exercise prices ranging from $6.01 to $11.89/share
shall be deemed to be Out-of-the-Money Stock Options.

1.85“Outstanding Shares” means all issued and outstanding shares of Debtor
Common Stock, which for the avoidance of doubt total no more than 5,061,018
shares of Debtor Common Stock in the aggregate.

1.86“Permitted Stock Options” means those certain options to acquire 10,000
shares of Debtor Common Stock with an exercise price of $4.70/share, which shall
be deemed under the Plan to have been fully exercised and to represent 10,000
shares of Debtor Common Stock in the aggregate. 

1.87“Person” means an individual, a corporation, a partnership, an association,
a joint stock company, a joint venture, an estate, a trust, an unincorporated
association or organization, a governmental unit or any agency or subdivision
thereof or any other entity, the Debtor and the Released Parties.

1.88“Petition Date” means March 30, 2020, the date on which the Debtor filed its
voluntary Chapter 11 petition commencing the Chapter 11 Case.

1.89“Plan” means this prepackaged plan of reorganization proposed by the Debtor,
including, without limitation, the Plan Supplement, the exhibits hereto, as the
same may be supplemented, amended, or modified from time to time in accordance
with the provisions of the Bankruptcy Code and the terms hereof.

1.90“Plan Documents” means, collectively, those material documents executed or
to be executed in order to consummate the transactions contemplated under the
Plan, which will be filed with the Bankruptcy Court on or before the Plan
Supplement Deadline, including the Distribution Trust Agreement and any other
documents that make up the Plan Supplement. 

1.91“Plan Sponsor” means ESW or its affiliate. 

1.92“Plan Supplement” means, collectively, any such documents as are referenced
as such in this Plan to be Filed hereafter to supplement or clarify aspects of
the Plan.

1.93“Plan Supplement Deadline” means May 1, 2020.

1.94“Post-Confirmation Service List” means the list of those parties who have
notified the Reorganized Debtor and the Distribution Trust in writing, at or
following the Confirmation Hearing, of their desire to receive electronic notice
of all pleadings filed by the Reorganized Debtor or the Distribution Trust and
have provided the e-mail address to which such notices shall be sent.

1.95“Priority Tax Claim” means any Claim held by a Governmental Unit entitled to
priority in right of payment under section 507(a)(8) of the Bankruptcy Code.





11



--------------------------------------------------------------------------------

 

1.96“Professional” means a professional employed in the Chapter 11 Case pursuant
to Final Order under sections 327, 328, 363, or 1103 of the Bankruptcy Code;
provided that for the purposes of any bar dates, duties or other requirements
imposed by the Plan (as distinguished from benefits or rights provided by or
pursuant to the Plan), any professional not so employed in the Chapter 11 Case,
but asserting any right or claim like a Professional on account of any service
for or engagement by any foreign representative or foreign proceeding, shall
have to comply with such same bar dates, duties and requirements as a
Professional as one condition precedent to seeking any standing in the Chapter
11 Case, any Allowance of any Claim or any other right under the Plan like a
Professional, with the Reorganized Debtor and other parties in interest
reserving all other challenges and defenses thereto.

1.97“Professional Compensation Claim” means a Claim for compensation or
reimbursement of expenses of a Professional retained in the Chapter 11 Case, and
requested in accordance with the provisions of 11 U.S.C. §§ 326, 327, 328, 330,
331, 503(b) and 1103.

1.98“Record Date” means the earlier to occur of (a) the date on which the Debtor
Common Stock ceases to trade; and (b) the Confirmation Date.

1.99“Rejection Claim Bar Date” means either (as applicable) (i) in respect to
Executory Contracts and Unexpired Leases rejected pursuant to a revocation
notice filed pursuant to Section 8.3(b) of the Plan, the date that is thirty
(30) days after the filing of such revocation notice, or (ii) as to all other
Executory Contracts and Unexpired Leases, the date that is thirty (30) days
after the Effective Date.

1.100“Released Parties”  means collectively, and in each case in its capacity as
such: (a) the Debtor and the Reorganized Debtor; (b) ESW; (c) the Consenting
Shareholders; (d) with respect to each of the foregoing Entities in clauses (a)
through (c), each such Entity’s current and former predecessors, successors,
Affiliates (regardless of whether such interests are held directly or
indirectly), subsidiaries, direct and indirect equity holders, and funds; and
(e) with respect to each of the foregoing Entities in clauses (a) through (c),
each of their respective current and former directors, officers, members,
employees, partners, managers, independent contractors, agents, representatives,
principals, professionals, consultants, financial advisors, attorneys,
accountants, investment bankers, and other professional advisors (with respect
to clause (c), each solely in their capacity as such).

1.101“Reorganized Debtor” means the Debtor as it exists after the Effective
Date.

1.102“Restricted Stock Awards”  means all restricted common stock grants awarded
to non-employee directors of the Debtor on December 17, 2019, which shall be
deemed under the Plan to represent 20,832 shares of Debtor Common Stock in the
aggregate.

1.103“Restricted Stock Units”  means the “Restricted Stock Award” granted to
Pehong Chen on January 2, 2020, which shall be deemed under the Plan to
represent 60,483 shares of Debtor Common Stock in the aggregate.

1.104“Rights of Action” means any and all Claims, debts, demands, rights,
defenses, actions, causes of action, suits, contracts, agreements, obligations,
accounts, defenses, offsets, powers, privileges, licenses and franchises of any
kind or character whatsoever, known or



12



--------------------------------------------------------------------------------

 

unknown, suspected or unsuspected, whether arising before, on, or after the
Petition Date, in contract or in tort, at law or in equity, or under any other
theory of law, of the Debtor or its Estate.

1.105“RSA” means the Restructuring Support Agreement, dated March 27, 2020 (as
amended, supplemented or otherwise modified from time to time).

1.106“Schedule of Assumed Contracts and Unexpired Leases” means the schedule
identifying certain Executory Contracts and Unexpired Leases to be assumed by
the Reorganized Debtor under the Plan.  The Schedule of Assumed Contracts and
Unexpired Leases is attached as Exhibit A to the Plan.

1.107“Schedules of Assets and Liabilities” means the Debtor’s Schedules of
Assets and Liabilities, as may be amended or supplemented, and filed with the
Bankruptcy Court in accordance with section 521(a)(1) of the Bankruptcy Code,
including as amended by the Plan or any Plan Supplement.

1.108“Schedule of Rejected Contracts and Unexpired Leases” means the schedule
identifying certain Executory Contracts and Unexpired Leases to be rejected by
the Debtor under the Plan.  The Schedule of Rejected Contracts and Unexpired
Leases is attached as Exhibit B to the Plan.

1.109“Secured Claim” means a Claim: (a) secured by a Lien on property in which
the Estate has an interest, which Lien is valid, perfected, and enforceable
pursuant to applicable law or by Final Order of the Bankruptcy Court, or that is
subject to setoff pursuant to section 553 of the Bankruptcy Code, to the extent
of the value of the creditor’s interest in the Estate’s interest in such
property or to the extent of the amount subject to setoff, as applicable, as
determined pursuant to section 506(a) of the Bankruptcy Code or (b) otherwise
Allowed pursuant to the Plan or Final Order of the Bankruptcy Court as a secured
claim.

1.110“Subsequent Distribution” means, following the Effective Date, a subsequent
Distribution, if any, from any residual Additional Consideration following
payment of all Case-Related Claims and Expenses and repayment of amounts
incurred by the Plan Sponsor, if any, in connection with funding such
Case-Related Claims and Expenses.

1.111“Transition Services Agreement” means a transition services plan of the
Reorganized Debtor pursuant to which the Reorganized Debtor shall seek Dr.
Pehong Chen’s support for transition and operating purposes post-Closing, in
consideration for which the Reorganized Debtor shall offer Dr. Chen a three-year
employment contract that includes a base annual salary of $375,000 and,
consistent with Dr. Chen’s existing agreement with the Debtor, severance in the
amount of two times annual salary.  The Transition Services Agreement shall also
permit Dr. Chen to reduce such severance in half in consideration for his right
to acquire the common stock of Vmoso, Inc., that is held currently by the
Debtor.  For the avoidance of doubt, Dr. Chen shall not have a rejection damages
claim on account of the replacement of his existing agreement and/or
Compensation and Benefits Program with the Transition Services Agreement.

1.112“Treasury Regulations” means the regulations promulgated under the Internal
Revenue Code by the Department of the Treasury of the United States.





13



--------------------------------------------------------------------------------

 

1.113“U.S. Trustee” means the Office of the United States Trustee for Region 3.

1.114“U.S. Trustee Fees” means fees arising under 28 U.S.C. § 1930(a)(6) or
accrued interest thereon arising under 31 U.S.C. § 3717.

1.115“Unexpired Leases” means unexpired leases as such term is used in 11 U.S.C.
§ 365, including all operating leases and capital leases to which the Debtor is
a party or beneficiary on the Confirmation Date.

B.Interpretation; Application of Definitions and Rules of Construction

For purposes of the Plan: (1) whenever from the context it is appropriate, each
term, whether  stated in the singular or the plural, shall include both the
singular and the plural, and pronouns stated in the masculine, feminine or
neuter gender shall include the masculine, feminine and the neuter gender; (2)
unless otherwise specified, any reference in the Plan to a contract, instrument,
release, indenture, or other agreement or document being in a particular form or
on particular terms and conditions means that such document shall be
substantially in such form or substantially on such terms and conditions; (3)
unless otherwise specified, any reference in the Plan to an existing document,
schedule, or exhibit, whether or not filed with the Bankruptcy Court, shall mean
such document, schedule, or exhibit, as it may have been or may be amended,
modified, or supplemented; (4) any reference to an entity as a holder of a Claim
or Interest includes that entity’s successors and assigns; (5) unless otherwise
specified, all references in the Plan to articles or sections are references to
the articles or sections of the Plan; (6) the words “herein,” “hereof,” and
“hereto” and other words of similar import refer to the Plan in its entirety
rather than to any particular section, subsection, clause or portion of the
Plan, unless the context requires otherwise; (7) subject to the provisions of
any contract, certificate of incorporation, bylaw, formation document,
instrument, release, or other agreement or document entered into in connection
with the Plan, the rights and obligations arising pursuant to the Plan shall be
governed by, and construed and enforced in accordance with applicable federal
law, including the Bankruptcy Code and Bankruptcy Rules; (8) captions and
headings to articles of the Plan are inserted for convenience of reference only
and are not intended to be a part of or to affect the interpretation of the
Plan; (9) unless otherwise set forth in the Plan, the rules of construction set
forth in section 102 of the Bankruptcy Code shall apply; (10) any term used in
capitalized form in the Plan that is not otherwise defined but that is used in
the Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to
such term in the Bankruptcy Code or the Bankruptcy Rules, as applicable; (11)
all references to docket numbers of documents filed in the Chapter 11 Case are
references to the docket numbers under the Bankruptcy Court’s CM/ECF system;
(12) all references to statutes, regulations, orders, rules of courts, and the
like shall mean such statutes, regulations, orders, rules of courts and the like
as applicable to the Chapter 11 Case, unless otherwise stated; (13) any
immaterial effectuating provisions may be interpreted by the Reorganized Debtor
after the Effective Date in such a manner that is consistent with the overall
purpose and intent of the Plan all without further order of the Bankruptcy
Court; (14) any act required to be taken on the Effective Date, or any other
applicable date, shall be deemed timely taken if taken as soon as reasonably
practicable after such date; and (15) all references in the Plan to monetary
figures refer to currency of the United States of America, unless otherwise
expressly provided; (16) references to “Proofs of Claim,” “holders of Claims,”
“Disputed Claims,” and the like shall include “Proofs of Interest,”



14



--------------------------------------------------------------------------------

 

“holders of Interests,” “Disputed Interests,” and the like, as applicable; and
(17) the provisions of section 102 of the Bankruptcy Code shall apply in their
entirety.

C.Appendices and Plan Documents

Subject to the provisions of Section 12.13 below, all Plan Documents and
exhibits to the Plan are incorporated into the Plan by reference and are a part
of the Plan as if set forth in full herein.  Holders of Claims and Interests may
inspect a copy of the Plan Documents, to the extent Filed, in the Office of the
Clerk of the Bankruptcy Court during normal business hours, or obtain a copy of
such Plan Documents online at https://dm.epiq11.com/BroadVision, by making a
request via email (with a reference to “BroadVision” in the subject line) to: 
tabulation@epiqglobal.com, or by a written request sent to:

BroadVision, Inc.
c/o Epiq Corporate Restructuring, LLC
10300 SW Allen Boulevard
Beaverton, OR 97005

Article II
ADMINISTRATIVE CLAIMS, U.S. TRUSTEE FEES AND PRIORITY TAX CLAIMS

All Claims and Interests, except Administrative Claims, U.S. Trustee Fees and
Priority Tax Claims, are placed in the Classes set forth below.  A Claim or
Interest is placed in a particular Class only to the extent that the Claim or
Interest falls within the description of that Class, and is classified in other
Classes to the extent that any portion of the Claim or Interest falls within the
description of such other Classes.  In accordance with section 1123(a)(1) of the
Bankruptcy Code, Administrative Claims, U.S. Trustee Fees and Priority Tax
Claims of the Debtor have not been classified and the holders thereof are not
entitled to vote on the Plan.

2.1Administrative Claims

(a)General:  Except with regards to the Professional Fee Claims and Ordinary
Course Liabilities (the treatment of which are described, respectively, in
Sections 2.2 and 2.5 (below)), subject to the bar date provisions herein, unless
otherwise agreed to by the parties, each holder of an Allowed Administrative
Claim shall receive Cash equal to the unpaid portion of such Allowed
Administrative Claim within ten (10) days after the later of (a) the Effective
Date, (b) the Allowance Date, or (c) such other date as is mutually agreed upon
by the Debtor, the Plan Sponsor and the holder of such Claim.

(b)Bar Date for Administrative Claims:  Except as otherwise provided in this
Article II, requests for payment of Administrative Claims must be included
within an application (setting forth the amount of, and basis for, such
Administrative Claims, together with documentary evidence) and Filed and served
on respective counsel for the Debtor, the Distribution Trust and Plan Sponsor no
later than the Administrative Claim Bar Date or by such earlier deadline
governing a particular Administrative Claim contained in an order of the
Bankruptcy Court entered before the Effective Date. Holders of Administrative
Claims that are required to File a request for payment of such Claims and that
do not File such requests by the applicable bar date shall be forever barred
from asserting such Claims against the Debtor or any of its property, absent
order



15



--------------------------------------------------------------------------------

 

of the Bankruptcy Court to the contrary.  Notwithstanding the foregoing, holders
of Claims arising pursuant to 28 U.S.C. § 1930 and Governmental Units with
Claims arising pursuant to section 503(b)(1)(D) of the Bankruptcy Code shall not
be required to file a request for payment, proof of claim, or application for
payment.



2.2Professional Compensation Claims

All Professional Compensation Claims must be filed with the Bankruptcy Court and
served on the Reorganized Debtor, the Distribution Trust, the U.S. Trustee and
the Post-Confirmation Service List, no later than forty-five (45) days after the
Effective Date.  FAILURE TO FILE AND SERVE FINAL FEE APPLICATIONS TIMELY AND
PROPERLY SHALL RESULT IN THE UNDERLYING PROFESSIONAL FEE CLAIMS BEING FOREVER
BARRED AND DISCHARGED.  Objections to Professional Compensation Claims, if any,
must be filed and served pursuant to the procedures set forth in the
Confirmation Order no later than sixty (60) days after the Effective Date or
such other date as may be established by the Bankruptcy Court.  After notice and
a hearing in accordance with the procedures established by the Bankruptcy Code
and prior orders of the Bankruptcy Court in the Chapter 11 Case, the Allowed
amounts of such Professional Fee Claims shall be determined by the Bankruptcy
Court.  All holders of Professional Compensation Claims shall be paid in full,
in Cash from the Distribution Reserve, in such amounts as are Allowed by the
Bankruptcy Court.  The Reorganized Debtor and the Distribution Trustee are
authorized to pay compensation for professional services rendered and
reimbursement of expenses incurred after the Effective Date in the ordinary
course and without the need for Bankruptcy Court approval.

Each holder of a Professional Compensation Claim shall provide the Debtor with
an estimate of the unpaid amount of such Professional Compensation Claim not
later than seven (7) calendar days prior to the anticipated Effective Date;
provided, however, that such estimates shall be used solely for administrative
purposes and determining the amount of the Distribution Reserve, shall not be
binding on the holders of Professional Compensation Claims and shall not in any
way limit, cap, or reduce the amount of the Professional Compensation Claims.

Any professional fees and reimbursements or expenses incurred by the Reorganized
Debtor subsequent to the Effective Date may be paid by the Reorganized Debtor
without application to the Bankruptcy Court.  Any professional fees and
reimbursements or expenses incurred by the Distribution Trustee subsequent to
the Effective Date may be paid by the Distribution Trustee without application
to the Bankruptcy Court.

2.3U.S. Trustee Fees

On or before the Effective Date, the Debtor shall pay any claim for U.S. Trustee
Fees that is due and owing on the Effective Date.  Post-petition U.S. Trustee
Fees shall be paid and post-confirmation reports shall be filed as required by
28 U.S.C. § 1930 until the Chapter 11 Case is closed, converted or dismissed,
and failure to do either timely is a material default pursuant to section 1112
of the Bankruptcy Code.



16



--------------------------------------------------------------------------------

 

2.4Allowed Priority Tax Claims

Each Holder of an Allowed Priority Tax Claim against Debtor shall receive in
full satisfaction, settlement, release and discharge of, and in exchange for,
such Allowed Priority Tax Claim (i) Cash equal to the amount of such Allowed
Priority Tax Claim on the Effective Date, (ii) payment in full through the fifth
anniversary of the Petition Date, plus interest at a rate determined in
accordance with section 511 of the Bankruptcy Code, or (iii) such other less
favorable treatment to the Holders of an Allowed Priority Tax Claim as to which
the Debtor, or the Debtor, the Plan Sponsor, and the Holder of such Allowed
Priority Tax Claim shall have agreed upon in writing.

2.5Ordinary Course Liabilities

(a)All Ordinary Course Liabilities are deemed to be Allowed Claims.  Holders of
Administrative Claims on account of Ordinary Course Liabilities are not required
to file or serve any request for payment of the Ordinary Course Liability.  The
Debtor shall continue to pay each Ordinary Course Liability accrued prior to the
Effective Date, pursuant to the payment terms and conditions of the particular
transaction giving rise to the Ordinary Course Liability. To the extent that a
holder of an Administrative Claim, on account of Ordinary Course Liability which
accrued prior to the Effective Date, did not submit an invoice for the Ordinary
Course Liability to the Debtor prior to the Effective Date, the holder must
submit the invoice to the Distribution Trustee in the ordinary course of
business, and in no event later than thirty (30) days following the Effective
Date,  pursuant to the terms and conditions of the particular transaction giving
rise to the Ordinary Course Liability. The Distribution Trustee shall remit
payment on the Ordinary Course Liability within fifteen (15) days of receipt of
the invoice.  The Reorganized Debtor shall pay each Ordinary Course Liability
which accrues after the Effective Date, pursuant to the payment terms and
conditions of the particular transaction giving rise to the Ordinary Course
Liability.  In the event that the Reorganized Debtor pays any Ordinary Course
Liability accrued prior to the Effective Date, the Distribution Trust shall
reimburse the Reorganized Debtor for such payment promptly upon request.

Article III
CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

3.1Summary

Pursuant to sections 1122 and 1123 of the Bankruptcy Code, a Claim or Interest
is placed in a particular Class for all purposes, including without limitation,
voting, confirmation and receiving Distributions under the Plan only to the
extent (i) the Claim or Interest qualifies within the description of that Class;
(ii) the Claim or Interest is an Allowed Claim or Allowed Interest (or
temporarily allowed Claim or Interest for voting purposes) in that Class, and is
classified in another Class or Classes to the extent that any remainder of the
Claim or Interest qualifies within the description of such other Class or
Classes; and (iii) the Claim or Interest has not been paid, released, or
otherwise compromised before the Effective Date.  A Claim or Interest which is
not an Allowed Claim or Allowed Interest, including a Disputed Claim, is not in
any Class, and, notwithstanding anything to the contrary contained in the Plan,
no Distribution shall be made on account of any Claim or Interest which is not
an Allowed Claim or Allowed Interest. 



17



--------------------------------------------------------------------------------

 

3.2Identification of Classes

The following table designates the Classes of Claims against and Existing
Interests in the Debtor and specifies which Classes are (a) Impaired or
unimpaired by this Plan, (b) entitled to vote to accept or reject this Plan in
accordance with section 1126 of the Bankruptcy Code, or (c) deemed to accept or
reject this Plan.

Class

Designation

Impairment

Entitled to Vote

Class 1

Secured Claims

Unimpaired

No (deemed to accept)

Class 2

Other Priority Claims

Unimpaired

No (deemed to accept)

Class 3

General Unsecured Claims

Unimpaired

No (deemed to accept)

Class 4

Equity Interests

Unimpaired

No (deemed to accept)

Class 5

Other Interests

Impaired

No (deemed to reject)

﻿

3.3Treatment of Allowed Claims and Interests

(a)Secured Claims (Class 1).

i.Classification:  Class 1 consists of all Secured Claims, if any, against the
Debtor.

ii.Treatment:  Each holder of an Allowed Secured Claim against the Debtor shall
receive on or about the Effective Date, on account of and in full and complete
settlement, release and discharge of, and in exchange for, such Allowed Secured
Claim, at the option of the Plan Sponsor: (i) payment in full in Cash; (ii) the
collateral securing its Allowed Secured Claim and payment of any interest
required under section 506(b) of the Bankruptcy Code; (iii) reinstatement of
such Allowed Secured Claim; or (iv) such other treatment rendering such Allowed
Secured Claim unimpaired.

(b)Impairment and Voting:  Allowed Secured Claims are unimpaired, and the
holders of such Claims are not entitled to vote to accept or reject the Plan on
account of such Claims and will be conclusively deemed to have accepted the Plan
pursuant to section 1126(f) of the Bankruptcy Code.

(c)Other Priority Claims (Class 2).

i.Classification:  Class 2 consists of all Other Priority Claims against the
Debtor.

ii.Treatment:  Each holder of an Allowed Other Priority Claim against the Debtor
shall receive on or about the Effective Date, on account of and in full and
complete settlement, release and discharge of, and in exchange for, such Allowed
Other Priority Claim, (i) Cash equal to the amount of such Allowed Other
Priority Claim on the Effective Date, or (ii) such other treatment to the holder
of an Allowed Other Priority Claim as to which the Plan Sponsor and the holder
of such Allowed Other Priority Claim shall have agreed upon in writing. 

iii.Impairment and Voting:  Allowed Other Priority Claims are unimpaired, and
the holders of such Claims are not entitled to vote to accept or reject the Plan
on



18



--------------------------------------------------------------------------------

 

account of such Claims and will be conclusively deemed to have accepted the Plan
pursuant to section 1126(f) of the Bankruptcy Code.

(d)General Unsecured Claims (Class 3).

i.Classification:  Class 3 consists of all General Unsecured Claims against the
Debtor.

ii.Treatment:  On or about the Effective Date, each holder of an Allowed General
Unsecured Claim shall receive, on account of and in full and complete
settlement, release and discharge of, and in exchange for its Allowed General
Unsecured Claim, payment of its Claim in full in Cash.

iii.Impairment and Voting:  Allowed General Unsecured Claims are unimpaired, and
the holders of such Claims are not entitled to vote to accept or reject the Plan
on account of such Claims and will be conclusively deemed to have accepted the
Plan pursuant to section 1126(f) of the Bankruptcy Code.

(e)Equity Interests (Class 4).

i.Classification:  Class 4 consists of all Equity Interests against the Debtor.

ii.Treatment:  On or about the Effective Date, each holder of an Allowed Equity
Interest, on account of and in full and complete settlement, release and
discharge of, and in exchange for, its Allowed Equity Interest shall receive the
Equity Interest Recovery.  On the Effective Date, all Allowed Equity Interests
shall be deemed automatically cancelled, released, and extinguished without
further action by the Debtor or the Reorganized Debtor, and the obligation of
the Debtor and the Reorganized Debtor thereunder shall be discharged.

iii.Impairment and Voting:  Allowed Equity Interests are unimpaired, and the
holders of such Interests are not entitled to vote to accept or reject the Plan
on account of such Interests and will be conclusively deemed to have accepted
the Plan pursuant to section 1126(f) of the Bankruptcy Code.

(f)Other Interests (Class 5).

i.Classification:  Class 5 consists of all Other Interests against the Debtor.

ii.Treatment:  No Distributions will be made to holders of Other Interests.  On
the Effective Date, all Other Interests shall be deemed automatically cancelled,
released, and extinguished without further action by the Debtor or the
Reorganized Debtor, and any and all obligation of the Debtor and the Reorganized
Debtor thereunder shall be discharged.

iii.Impairment and Voting:  Allowed Other Interests are impaired, and the
holders of such Interests are not entitled to vote to accept or reject the Plan
on account of such



19



--------------------------------------------------------------------------------

 

Interests and will be conclusively deemed to have rejected the Plan pursuant to
section 1126(g) of the Bankruptcy Code.

Article IV
IDENTIFICATION OF IMPAIRED CLASSES OF CLAIMS AND INTEREST; ACCEPTANCE OR
REJECTION OF THE PLAN

4.1Impaired Classes/Entitled to Vote

All Classes of Claims and Interests are either (i) unimpaired and deemed to
accept; or (ii) impaired and deemed to reject.  Accordingly, there are no
Classes of Claims or Interests entitled to vote to accept or reject the Plan.

4.2Unimpaired Classes/Deemed to Accept

Classes 1, 2, 3 and 4 are unimpaired under the Plan.  Under section 1126(f) of
the Bankruptcy Code, holders of (i) Claims in Classes 1, 2 and 3 and (ii)
Interests in Class 4 are conclusively presumed to have accepted the Plan and are
therefore not entitled to vote to accept or reject the Plan.

4.3Impaired Classes/Deemed to Reject

Class 5 is impaired under the Plan and is deemed to reject the Plan. Therefore,
holders of Interests in Class 5 are not entitled to vote to accept or reject the
Plan.

4.4Elimination of Classes for Voting Purposes

Any Class of Claims or Interests that is not occupied as of the date of the
commencement of the Confirmation Hearing by an Allowed Claim, an Allowed
Interest, or a Claim or Interest temporarily allowed under Rule 3018 of the
Bankruptcy Rules shall be deemed deleted from the Plan for purposes of voting on
acceptance or rejection of the Plan by such Class under section 1129(a)(8) of
the Bankruptcy Code.

4.5[Reserved].

4.6Intercompany Interests

All intercompany interests shall be reinstated, and the corporate structure of
the Debtor shall remain in effect under the Plan for the ultimate benefit of ESW
as the holder of the New Equity.

4.7Controversy Concerning Classification, Impairment or Voting Rights

In the event a controversy or dispute should arise involving issues related to
the classification, impairment or voting rights of any Creditor or Interest
Holder under the Plan, whether before or after the Confirmation Date, the
Bankruptcy Court may, after notice and a hearing, determine such
controversy.  Without limiting the foregoing, the Bankruptcy Court may estimate
for voting purposes (i) the amount of any contingent or unliquidated Claim the
fixing or



20



--------------------------------------------------------------------------------

 

liquidation of, as the case may be, would unduly delay the administration of the
Chapter 11 Case and (ii) any right to payment arising from an equitable remedy
for breach of performance. 

Article V
MEANS FOR IMPLEMENTATION OF THE PLAN

5.1Continued Corporate Existence

Except as otherwise provided in the Plan, the Reorganized Debtor will continue
to exist after the Effective Date as a corporate entity, with all of the powers
of a corporation under applicable law in the jurisdiction in which the Debtor is
incorporated and pursuant to its Charter Documents in effect before the
Effective Date, as such documents are amended by or pursuant to the Plan.

Upon the Effective Date, and without any further action by the shareholders,
directors, or officers of the Reorganized Debtor, the Reorganized Debtor’s
Charter Documents shall be deemed amended (a) to the extent necessary, to
incorporate the provisions of the Plan, and (b) to prohibit the issuance by the
Reorganized Debtor of nonvoting securities to the extent required under section
1123(a)(6) of the Bankruptcy Code, subject to further amendment of such Charter
Documents as permitted by applicable law, and to the extent such documents are
amended, such documents are deemed to be amended pursuant to the Plan and
require no further action or approval other than any requisite filings required
under applicable state, provincial or federal law.  The Reorganized Debtor’s
Charter Documents shall be filed with the Plan Supplement.

5.2Management and Board of Directors and Discharge of Debtor

The Plan Sponsor may nominate and elect new members for the board of directors
of the Reorganized Debtor in accordance with the Reorganized Debtor’s Charter
Documents. The identity of such new members shall be disclosed in the Plan
Supplement on or prior to the Plan Supplement Deadline.  Upon the Effective
Date, the current members of the Debtor’s board of directors shall no longer
serve in such capacity and shall, automatically and without further action or
approval, be discharged of all duties in connection therewith.  

5.3Arrangements with the Distribution Trustee

The identity of the individual or entity proposed to serve as the Distribution
Trustee under the Distribution Trust shall be disclosed by the Debtor in the
Plan Supplement.  At the Confirmation Hearing, the Debtor shall seek Bankruptcy
Court approval of the Distribution Trustee.  The person or entity so approved
shall serve as the Distribution Trustee upon effectiveness of the Distribution
Trust Agreement on the Effective Date.  All compensation for the Distribution
Trustee shall be paid from the Available Cash in accordance with the
Distribution Trust Agreement.

5.4The Closing

The Closing of the transactions required and contemplated under the Plan shall
take place on the Effective Date at the offices of Goulston & Storrs PC, 885
Third Avenue, 18th Floor, New York, New York 10022, or at such other place
identified in a notice provided to those parties listed



21



--------------------------------------------------------------------------------

 

in Section 12.14 of the Plan.  The Debtor and Plan Sponsor may reschedule the
Closing by making an announcement at the originally scheduled Closing of the new
date for the Closing.  All documents to be executed and delivered by any party
as provided in this Article V and all actions to be taken by any party to
implement the Plan as provided herein shall be in form and substance
satisfactory to the Debtor and Plan Sponsor.  The following actions shall occur
at or before the Closing (unless otherwise specified), and shall be effective as
of the Effective Date:

(a)Execution of Documents and Corporate Action.  The Debtor shall deliver all
documents and perform all actions reasonably contemplated with respect to
implementation of the Plan.  The Debtor, or its designee, is authorized (i) to
execute on behalf of the Debtor, in a representative capacity and not
individually, any documents or instruments after the Confirmation Date or at the
Closing that may be necessary to consummate the Plan; and (ii) to undertake any
other action on behalf of the Debtor to consummate the Plan.  Each of the
matters provided for under the Plan involving the corporate structure of the
Debtor or corporate action to be taken by or required of the Debtor will, as of
the Effective Date, be deemed to have occurred and be effective as provided
herein, and shall be authorized, approved, and (to the extent taken before the
Effective Date) ratified in all respects without any requirement of further
action by stockholders, creditors, or directors of the Debtor.  On the Effective
Date, all matters provided for in the Plan involving the corporate structure of
the Reorganized Debtor, and all corporate actions required by the Debtor and the
Reorganized Debtor in connection with the Plan, shall be deemed to have occurred
and shall be in effect, without any requirement of further action by the Debtor,
the Reorganized Debtor or the Bankruptcy Court. For purposes of effectuating the
Plan, none of the transactions contemplated in the Plan shall constitute a
change of control under any agreement, contract, or document of the Debtor.

(b)Release of Liens.  Upon request by the Debtor, the Reorganized Debtor or the
Plan Sponsor, any Person holding a Lien in any of the Debtor’s Property shall
execute any lien release or similar document(s) required to implement the Plan
or reasonably requested by the Debtor, the Reorganized Debtor or the Plan
Sponsor in a prompt and diligent manner.  Notwithstanding the foregoing, the
Debtor, the Reorganized Debtor or the Plan Sponsor is authorized to execute any
lien release or similar document(s) required to implement the Plan.

(c)Cancellation of Interests.  On the Effective Date, all existing Interests of
Debtor shall be retired, cancelled, extinguished and/or discharged in accordance
with the terms of the Plan.  Except as otherwise provided in the Plan or the
Plan Supplement, on the Effective Date: (1) the obligations of the Debtor under
any certificate, share, note, bond, indenture, purchase right, option, warrant,
or other instrument or document, directly or indirectly, evidencing or creating
any indebtedness or obligation of or ownership interest in the Debtor giving
rise to any Claim or Interest shall be cancelled as to the Debtor and the
Reorganized Debtor shall not have any continuing obligations thereunder; and (2)
the obligations of the Debtor pursuant, relating, or pertaining to any
agreements, indentures, certificates of designation, bylaws, or certificate or
articles of incorporation or similar documents governing the shares,
certificates, notes, bonds, purchase rights, options, warrants or other
instruments or documents evidencing or creating any indebtedness or obligation
of the Debtor shall be released and discharged. 

(d)Issuance of New Equity.  On the Effective Date, 1,000 shares of New Equity of
the Reorganized Debtor shall be issued to ESW, representing 100% of the equity
of the



22



--------------------------------------------------------------------------------

 

Reorganized Debtor.  The New Equity shall be free and clear of all Liens,
Claims, interests, and encumbrances of any kind, except as otherwise provided in
the Plan. All the shares of the New Equity issued pursuant to the Plan shall be
duly authorized, validly issued, fully paid, and non-assignable.  On the
Effective Date, none of the New Equity will be listed on a national securities
exchange.  The Reorganized Debtor may take all necessary actions, if applicable,
after the Effective Date to suspend any requirement to (i) be a reporting
company under the Securities Exchange Act, and (ii) file reports with the
Securities and Exchange Commission or any other entity or party.  On or promptly
after the Effective Date, the Debtor or the Reorganized Debtor may file with The
Nasdaq Stock Market LLC a Form 25 for the purpose of terminating the listing of
the Debtor Common Stock on Nasdaq and with the Securities and Exchange
Commission a Form 15 for the purpose of terminating the registration of the
Debtor Common Stock under the Securities Exchange Act and take any other in
connection therewith.



(e)Funding of the Cash Consideration.  On the Effective Date, the Plan Sponsor
shall contribute to the Debtor or Distribution Trust an amount of Cash equal to
the Cash Consideration. Funding of the Cash Consideration is not subject to any
financing contingency.  The Cash Consideration shall be used to fund
Distributions under the Plan, subject to Section 5.4(h) hereof.

(f)Execution and Ratification of the Distribution Trust Agreement.  As a
condition to the occurrence of the Effective Date, the Distribution Trust
Agreement shall be executed by all parties thereto and become effective on the
Effective Date.

(g)Transfer of Distribution Trust Assets.  On the Effective Date, all property
of the Debtor constituting the Distribution Trust Assets shall be conveyed and
transferred by the Debtor to the Distribution Trust, free and clear of all
Liens, Claims, Interests, and encumbrances.  Unless otherwise provided for
herein, on and after the Effective Date, without further approval of the
Bankruptcy Court, the Distribution Trust may sell, assign, transfer, abandon or
otherwise dispose of at a public or private sale any of the IP Addresses for the
purpose of liquidating or converting such assets to Cash; provided,  however,
that nothing herein restricts the right of the Distribution Trust to seek
Bankruptcy Court approval for such sale, assignment, transfer, or other disposal
of the IP Addresses.

(h)Distributions from Cash-on-Hand and IP Addresses.  Prior to making
Distributions to pay holders of Allowed Equity Interests from the Cash-on-Hand
or proceeds generated from the sale of the IP Addresses after the Effective
Date, such funds shall first be used to pay, to the extent not already paid by
the Debtor, all Case-Related Claims and Expenses and repayment of amounts, if
any, incurred by the Plan Sponsor in connection with funding such Case-Related
Claims and Expenses.

5.5Tax Treatment of the Distribution Trust

The Distribution Trust established under the Plan is established for the purpose
of making Distributions to holders of Allowed Claims and Interests from the
Distribution Trust Assets transferred to the Distribution Trust (or from the
proceeds of such Distribution Trust Assets, as applicable) and performing
related and incidental functions referenced in the Distribution Trust
Agreement.  The Distribution Trust shall have no objective of continuing or
engaging in any trade



23



--------------------------------------------------------------------------------

 

or business except to the extent reasonably necessary to, and consistent with,
the liquidating purpose of the trust.  The purpose of the Distribution Trust is
to provide a mechanism for the liquidation of the Distribution Trust Assets, and
to distribute the Consideration and the proceeds of the liquidation, net of all
claims, expenses, charges, liabilities, and obligations of the Distribution
Trust, to the Beneficiaries in accordance with the terms of the Plan.  No
business activities will be conducted by the Distribution Trust other than those
associated with or related to the liquidation of the Distribution Trust
Assets.  It is intended that the Distribution Trust be classified for federal
income tax purposes as a “liquidating trust” within the meaning of the Treasury
Regulations Section 301.7701-4(d).  All parties and Beneficiaries shall treat
the transfers in trust described herein as transfers to the Beneficiaries for
all purposes of the Internal Revenue Code of 1986, as amended (including
Sections 61(a)(12), 483, 1001, 1012, and 1274 thereof).  All the parties and
Beneficiaries shall treat the transfers in trust as if all the transferred
assets, including all the Distribution Trust Assets, had been first transferred
to the Beneficiaries and then transferred by the Beneficiaries to the
Distribution Trust.  The Beneficiaries shall be treated for all purposes of the
Internal Revenue Code of 1986, as amended, as the grantors of the Distribution
Trust and the owners of the Distribution Trust.  The Distribution Trustee shall
file returns for the Distribution Trust as a grantor trust pursuant to Treasury
Regulations Section 1.671-4(a) or (b).  All parties, including the Beneficiaries
and the Distribution Trustee, shall value the Distribution Trust Assets
consistently, and such valuations shall be used for all federal income tax
purposes.  Beneficiaries may wish to consult with a tax professional regarding
the tax consequences of holding a Beneficial Interest in or receiving a
Distribution from the Distribution Trust.

5.6Preservation of Rights of Action

Unless any Rights of Action against a Person are expressly waived, relinquished,
exculpated, released, compromised, transferred or settled in the Plan or by a
Final Order, in accordance with section 1123(b) of the Bankruptcy Code, the
Reorganized Debtor shall retain and may enforce all rights to commence and
pursue any and all Rights of Action, and the Reorganized Debtor’s rights to
commence, prosecute or settle such Rights of Action shall be preserved
notwithstanding the occurrence of the Effective Date. For the avoidance of
doubt, and notwithstanding Section 6.1 of the Plan, the Reorganized Debtor shall
retain and shall have the exclusive right to enforce any and all of the Debtor’s
Rights of Action including, without limitation, those arising from or related to
(a) Intellectual Property and (b) claims and causes of action under chapter 5 of
the Bankruptcy Code (including, without limitation, claims for accounts
receivable and claims for turnover of Cash of the Debtor being held in escrow or
on deposit by third parties), and shall be the sole beneficiary of any contested
matters, claims objections, proceedings or similar actions in connection
therewith.

Article VI
PROVISIONS GOVERNING RESOLUTION OF CLAIMS AND INTERESTS
AND DISTRIBUTIONS OF PROPERTY UNDER THE PLAN

6.1Right to Object to Claims

Notwithstanding anything to the contrary herein, subject to the terms and
conditions set forth in the Distribution Trust Agreement, and notwithstanding
any requirements that may be imposed pursuant to Bankruptcy Rule 9019, except
insofar as a Claim is Allowed under the Plan



24



--------------------------------------------------------------------------------

 

on and after the Effective Date, the Distribution Trustee and the Reorganized
Debtor shall have the authority, but not the obligation, to: (1) file, withdraw
or litigate to judgment objections to and requests for estimation of Claims; (2)
settle or compromise any Disputed Claim without any further notice to or action,
order or approval by the Bankruptcy Court; and (3) administer and adjust the
Claims register to reflect any such settlements or compromises without any
further notice to or action, order or approval by the Bankruptcy Court.  The
Distribution Trustee shall succeed to any pending objections to Claims filed by
the Debtor prior to the Effective Date, and shall have and retain any and all
rights and defenses the Debtor had immediately prior to the Effective Date with
respect to any Disputed Claim.  The Reorganized Debtor shall provide
commercially reasonable assistance and cooperation to the Distribution Trustee,
at the Distribution Trustee’s cost, in connection with the Distribution
Trustee’s prosecution of objections to Claims, including, without limitation,
reasonable access to the books and records of the Debtor or the Reorganized
Debtor (as the case may be) and other information reasonably requested by the
Distribution Trustee to enable the Distribution Trustee to perform its
obligations under the Distribution Trust Agreement; provided that the
Distribution Trustee will keep all such information confidential and will not
disclose any information provided by the Reorganized Debtor without express
written consent of the Reorganized Debtor. Further, notwithstanding anything to
the contrary, no provision by the Reorganized Debtor of any privileged or
confidential information to the Distribution Trustee shall result in the waiver
of any privilege, confidentiality or other protections held by the Reorganized
Debtor. The Distribution Trustee will cooperate fully with the Reorganized
Debtor in preserving privilege and confidentiality of any information provided
by the Reorganized Debtor to the Distribution Trustee.  Notwithstanding the
foregoing, nothing herein shall impose upon or require the Reorganized Debtor to
preserve or maintain the Debtor’s books and records for any purpose beyond
twelve (12) months following the Effective Date unless the Distribution Trustee
notifies the Reorganized Debtor in writing before that time that the
Distribution Trustee has no further need to have access to such books and
records, in which case the Distribution Trust shall bear the costs of such
preservation and/or maintenance.

6.2Deadline for Objecting to Claims

Objections to Claims must be filed with the Bankruptcy Court, and a copy of the
objection must be served on the subject Creditor before the expiration of the
Claim Objection Deadline (unless such period is further extended by subsequent
orders of the Bankruptcy Court); otherwise such Claims shall be deemed Allowed
in accordance with section 502 of the Bankruptcy Code.  The objection shall
notify the Creditor of the deadline for responding to such objection.

6.3Deadline for Responding to Claim Objections

No later than seven (7) days prior to a hearing scheduled with respect to an
objection to any Claim, or such other date as is indicated on such objection or
the accompanying notice thereof, the Creditor whose Claim was objected to must
file a written response to the objection with the Bankruptcy Court and serve a
copy on the Distribution Trustee.  Failure to file a written response within the
applicable deadline may cause the Bankruptcy Court to enter a default judgment
against the non-responding Creditor or otherwise grant the relief requested in
the claim objection.



25



--------------------------------------------------------------------------------

 

6.4Right to Request Estimation of Claims

Pursuant to section 502(c) of the Bankruptcy Code, each of the Debtor, the
Reorganized Debtor, and the Distribution Trustee may request estimation or
liquidation of any Disputed Claim that is contingent or unliquidated or any
Disputed Claim arising from a right to an equitable remedy or breach of
performance.

6.5Distribution Procedures Regarding Allowed Claims

(a)In General.  The Distribution Trustee shall make all Distributions on account
of Allowed Claims required to be made under the Plan, including Distributions
from the Distribution Trust. 

(b)Distributions on Allowed Claims Only.  Distributions from Available Cash
shall be made only to the holders of Allowed Claims.  Unless and until a
Disputed Claim becomes an Allowed Claim, the holder of that Disputed Claim shall
not receive a Distribution.

(c)Place and Manner of Payments of Distributions Regarding Allowed
Claims.  Except as otherwise specified in the Plan, Distributions from Available
Cash on account of Allowed Claims shall be made by mailing such Distribution to
the Creditor at the address listed in any proof of claim filed by the Creditor
or at such other address as such Creditor shall have specified for payment
purposes in a written notice received by the Distribution Trustee at least
twenty (20) days before a Distribution Date.  If a Creditor has not filed a
proof of claim or sent the Distribution Trustee a written notice of payment
address, then the Distribution(s) for such Creditor will be mailed to the
address identified in the Schedules of Assets and Liabilities.  The Distribution
Trustee shall distribute any Cash by wire, check, or such other method as it
deems appropriate under the circumstances.  Before receiving any Distributions,
all Creditors, at the request of the Distribution Trustee, must provide written
notification of their respective Federal Tax Identification Numbers or Social
Security Numbers to the Distribution Trustee; otherwise, the Distribution
Trustee may suspend Distributions to any Creditors who have not provided their
Federal Tax Identification Numbers or Social Security Numbers.

(d)Undeliverable Distributions.  If a Distribution made from Available Cash on
account of an Allowed Claim to any Creditor is returned as undeliverable, the
Distribution Trustee shall use reasonable efforts to determine the then current
address for such Creditor.  If the Distribution Trustee cannot determine, or is
not notified of, a then current address for such Creditor within six (6) months
after the Effective Date, the Distribution reserved for such Creditor shall be
deemed an unclaimed Distribution, and Section 6.5(e) of the Plan shall be
applicable thereto.

(e)Unclaimed Distributions.  If the current address for a Creditor entitled to a
Distribution from Available Cash on account of an Allowed Claim under the Plan
has not been determined or such Creditor has otherwise not been located within
six (6) months after the Effective Date or a Creditor has not submitted a valid
Federal Tax Identification Number or Social Security Number to the Distribution
Trustee within three (3) months after the Distribution Trustee made a request
therefor, then in each case such Creditor shall forfeit the Distribution on the
Claim and any amounts to which the Creditor would have otherwise been entitled
shall become Available



26



--------------------------------------------------------------------------------

 

Cash to pay Allowed Interests the subsequent portion of the Equity Interest
Recovery pursuant to Section 6.6(a)(ii) hereof.

6.6Distribution Procedures Regarding Allowed Interests

(a)In General.  The Distribution Trustee shall make all Distributions on account
of Allowed Interests required to be made under the Plan, to effectuate the
Equity Interest Recovery, including Distributions from the Distribution Trust.

(b)Distributions on Allowed Interests Only.  Distributions from Available Cash
shall be made only to the holders of Allowed Interests.  Unless and until a
Disputed Claim becomes an Allowed Interest, the holder of that Disputed Interest
shall not receive a Distribution from Available Cash.

(c)Distribution Procedures Regarding Allowed Equity Interests.  As a condition
precedent to receiving any distribution on account of its Equity Interests, each
holder of record of an Allowed Equity Interest shall be deemed to have
surrendered such Equity Interest, and such surrendered Equity Interest shall be
deemed to be cancelled as of the Effective Date pursuant to this Section 6.6,
except to the extent otherwise provided herein, and the Distribution Record Date
shall not apply to such distributions.  The distribution to Holders of Allowed
Equity Interests through DTC shall be made in accordance with the customary
procedures of DTC.

6.7Additional Distribution Procedures

(a)Withholding.  The Distribution Trustee may, but shall not be required to, at
any time withhold from a Distribution from Available Cash to any Person (except
the Internal Revenue Service) amounts sufficient to pay any tax or other charge
that has been or may be imposed on such Person with respect to the amount
distributable or to be distributed under the income tax laws of the United
States or of any state or political subdivision or entity by reason of any
Distribution provided for in the Plan, whenever such withholding is determined
by the Distribution Trustee (in its sole discretion) to be required by any law,
regulation, rule, ruling, directive, or other governmental requirement.  The
Distribution Trustee, in the exercise of its sole discretion and judgment, may
enter into agreements with taxing or other authorities for the payment of such
amounts that may be withheld in accordance with the provisions of this section.

(b)Dissolution

i.The Distribution Trustee shall be discharged and Distribution Trust shall be
dissolved at such time as all of the Distribution Trust Assets have been
liquidated and distributed pursuant to the Plan and the Distribution Trust
Agreement; provided, however, that in no event shall the Distribution Trust be
dissolved later than three (3) years from the creation of the Distribution Trust
unless the Bankruptcy Court, upon motion within the six-month period prior to
the third (3rd) anniversary (or within the six-month period prior to the end of
an extension period), determines that a fixed period extension is necessary to
facilitate or complete the liquidation of the Distribution Trust Assets.  Such
extensions in aggregate shall not exceed three (3) years without a favorable
private letter ruling from the Internal Revenue Service or an opinion of counsel
satisfactory to the Distribution Trustee that any further extension would not
adversely affect the status of the trust as a liquidating trust for United
States federal income tax purposes)



27



--------------------------------------------------------------------------------

 

ii.If at any time the Distribution Trustee determines, in reliance upon such
professionals as a Distribution Trustee may retain, that the expense of
administering the Distribution Trust so as to make a final distribution to
Beneficiaries is likely to exceed the value of the assets remaining in the
Distribution Trust, the Distribution Trustee may (i) reserve any amount
necessary to dissolve the Distribution Trust, (ii) donate any balance to a
charitable organization (A) described in section 501(c)(3) of the Internal
Revenue Code, (B) exempt from United States federal income tax under section
501(a) of the Internal Revenue Code, (C) not a “private foundation,” as defined
in section 509(a) of the Internal Revenue Code, and (D) that is unrelated to the
Debtor, the Distribution Trust, and any insider of the Distribution Trustee, and
(iii) dissolve the Distribution Trust.

(c)Procedures Regarding Distributions from the Distribution Trust.  Procedures
regarding Distributions from the Distribution Trust shall be governed by the
Distribution Trust Agreement.

Article VII
EXECUTORY CONTRACTS AND UNEXPIRED LEASES

7.1Assumption of Executory Contracts and Unexpired Leases

On the Effective Date, except as otherwise provided in the Plan or in any
contract, instrument, release, indenture, or other agreement or document entered
into in connection with the Plan, including without limitation pursuant to
Section 7.2 hereof, all Executory Contracts and Unexpired Leases shall be deemed
assumed without the need for any further notice to or action, order, or approval
of the Bankruptcy Court as of the Effective Date under section 365 of the
Bankruptcy Code; provided, further, that, upon the occurrence of the Effective
Date, the RSA will terminate in accordance with its terms.

Entry of the Confirmation Order shall constitute a Final Order of the Bankruptcy
Court approving the assumption or assumption and assignment, as applicable, of
such Executory Contracts or Unexpired Leases as set forth in the Plan, pursuant
to sections 365(a) and 1123 of the Bankruptcy Code. Unless otherwise indicated,
the assumption or assumption and assignment of Executory Contracts and Unexpired
Leases pursuant to the Plan are effective as of the Effective Date. Each
Executory Contract or Unexpired Lease assumed pursuant to the Plan or a Final
Order of the Bankruptcy Court but not assigned to a third party before the
Effective Date shall re-vest in and be fully enforceable by the applicable
contracting Reorganized Debtor in accordance with its terms, except as such
terms may have been modified in the Plan or any Final Order of the Bankruptcy
Court authorizing and providing for its assumption under applicable federal law.

To the maximum extent permitted by law, to the extent that any provision in any
Executory Contract or Unexpired Lease assumed or assumed and assigned pursuant
to the Plan restricts or prevents, purports to restrict or prevent, or is
breached or deemed breached by the assumption or assumption and assignment of
such Executory Contract or Unexpired Lease (including any “change of control”
provision), such provision shall be deemed modified such that the transactions
contemplated by the Plan shall not entitle the non-Debtor party thereto to
terminate such Executory Contract or Unexpired Lease or to exercise any other
default-related rights with respect thereto.



28



--------------------------------------------------------------------------------

 

7.2Rejection of Executory Contracts and Unexpired Leases

All Executory Contracts and Unexpired Leases identified on the Schedule of
Rejected Contracts and Unexpired Leases, to be attached to the Plan as Exhibit B
(or rejected by the Debtor previously), shall be deemed rejected on the
Effective Date. Entry of the Confirmation Order shall constitute approval of
such rejections under sections 365 and 1123 of the Bankruptcy
Code.  Notwithstanding the rejection of an Executory Contract, the terms of any
confidentiality agreement or covenant not to compete contained therein shall
survive and remain in full force and effect for the term thereof.

7.3Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

Any monetary defaults under each Executory Contract and Unexpired Lease to be
assumed pursuant to the Plan shall be satisfied, pursuant to section 365(b)(1)
of the Bankruptcy Code, by payment of the default amount in Cash from the
Consideration on or about the Effective Date, subject to the limitation
described below, or on such other terms as the parties to such Executory
Contracts or Unexpired Leases may otherwise agree.

Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise and payment of the applicable cure amount shall result in the full
release and satisfaction of any Claims or defaults, whether monetary or
nonmonetary, including defaults of provisions restricting the change in control
or ownership interest composition or other bankruptcy-related defaults, arising
under any assumed Executory Contract or Unexpired Lease at any time prior to the
effective date of assumption.  Any proof of claim filed with respect to an
Executory Contract or Unexpired Lease that is assumed shall be deemed disallowed
and expunged, without further notice to or action, order or approval of the
Bankruptcy Court.

7.4Contracts and Leases Entered Into After the Petition Date

Contracts and leases entered into after the Petition Date, including any
Executory Contracts and Unexpired Leases assumed by the Debtor, will be
performed by the Debtor or Reorganized Debtor liable thereunder in the ordinary
course of its business. Accordingly, unless specifically rejected pursuant to
Section 7.2 hereof, such contracts and leases (including any assumed Executory
Contracts and Unexpired Leases) will survive and remain unaffected by entry of
the Confirmation Order.  For the avoidance of doubt, the Reorganized Debtor is
not assuming, and will not be liable for, any of contracts with the Debtor’s
professionals or any Professional Compensation Claims in connection therewith.

7.5Procedures Related to Assumption of Executory Contracts and Unexpired Leases

(a)Establishment of Cure Claim Amounts

The Cure Amounts associated with the assumption of the Executory Contracts and
Unexpired Leases pursuant to Section 7.1 hereof are specified in the Schedule of
Assumed Contracts and Unexpired Leases attached to the Plan as Exhibit A.  The
Debtor shall serve counterparties to the Executory Contracts and Unexpired
Leases with a Cure Notice.  The Debtor and the Plan Sponsor reserve the right to
amend or supplement the Cure Notice.





29



--------------------------------------------------------------------------------

 

Any objection to Cure Notice including (i) a Cure Objection or (ii) an Adequate
Assurance Objection to be provided by the Plan Sponsor on behalf of the
Reorganized Debtor must be in writing, filed with the Bankruptcy Court, and
served upon (a) the Debtor, (b) counsel to the Debtor, (c) counsel to the Plan
Sponsor, and (d) the U.S. Trustee, by no later than the Cure Amount Objection
Deadline (i.e.,  May 7, 2020).  Any such Cure Objection or Adequate Assurance
Objection must set forth the specific default alleged under the applicable
Executory Contract and claim a specific monetary amount that differs from the
applicable Cure Amount, if any, and/or further information required of the
Reorganized Debtor with respect to adequate assurance of future performance.

If no Objection to the Cure Amount with respect to an Executory Contract or
Unexpired Lease is received by the Objection Deadline, then the assumption of
such Executory Contract or Unexpired Lease shall be authorized pursuant to
sections 365 and 1123 of the Bankruptcy Code and the applicable Cure Amount, if
any, shall be binding upon the non-Debtor counterparty to such Executory
Contract or Unexpired Lease for all purposes and shall constitute a final
determination of the Cure Amount required to be paid to such Executory Contract
or Unexpired Lease counterparty, and such Executory Contract or Unexpired Lease
counterparty shall be deemed to have waived its right to object to, contest,
condition, or otherwise restrict the assumption of such Executory Contract or
Unexpired Lease (including, without limitation, from asserting any additional
cure or other amounts with respect to the Executory Contract or Unexpired Lease
arising prior to such assumption).  Furthermore, upon the assumption of such
Executory Contract or Unexpired Lease, the Reorganized Debtor shall enjoy all of
the Debtor’s rights and benefits thereunder without the necessity of obtaining
any party’s written consent to the Debtor’s assumption of such rights and
benefits.

(b)Objection to Disputed Cure Amounts

The Plan Sponsor shall have the right to examine any Objection to Cure Amount
filed by any party, and shall have the right to object to and contest the
Disputed Cure Amount asserted therein.

If an objection to a Disputed Cure Amount has not been resolved by the
Bankruptcy Court or agreement of the parties by the Effective Date, the
Executory Contract or Unexpired Lease related to such Disputed Cure Amount shall
be deemed assumed by the Reorganized Debtor effective on the Effective Date;
provided, however, the Reorganized Debtor may revoke an assumption of any such
Executory Contract or Unexpired Lease within ten (10) days after entry of an
order by the Bankruptcy Court adjudicating the objection to the Disputed Cure
Amount related to the Executory Contract or Unexpired Lease by filing a notice
of such revocation with the Bankruptcy Court and serving a copy on the
party(ies) whose Executory Contract or Unexpired Lease is rejected.  Any
Executory Contract or Unexpired Lease identified in a revocation notice shall be
deemed rejected retroactively to the Effective Date.

(c)Payment of Cure Amounts

On or about the Effective Date, the Distribution Trustee shall pay all Cure
Amounts related to Executory Contracts and Unexpired Leases listed on the Cure
Notice, other than Disputed Cure Amounts from out of Available Cash.





30



--------------------------------------------------------------------------------

 

Subject to Section 7.5(b) hereof, the Distribution Trustee shall pay all Cure
Amounts that are subject to an objection on the later of (i) within ten (10)
Business Days after the Effective Date or (ii) within ten (10) Business Days
after entry of an order by the Bankruptcy Court resolving the objection or
approving an agreement between the parties concerning the Cure Amount.

(d)No Admission of Liability

Neither the inclusion nor exclusion of any Executory Contract or Unexpired Lease
by the Debtor and the Plan Sponsor on the Cure Notice, nor anything contained in
the Plan, shall constitute an admission by the Debtor or the Plan Sponsor that
any such contract or unexpired lease is in fact an Executory Contract or
Unexpired Lease or that the Debtor has any liability thereunder.

(e)Reservation of Rights

Nothing in the Plan shall waive, excuse, limit, diminish, or otherwise alter any
of the defenses, claims, causes of action, or other rights of the Debtor under
any executory or non-executory contract or any unexpired or expired lease, nor
shall any provision of the Plan increase, augment, or add to any of the duties,
obligations, responsibilities, or liabilities of the Debtor under any such
contract or lease.

7.6Rejection Claim

Each Claim resulting from the rejection of an Executory Contract or Unexpired
Lease, pursuant to Section 7.2 hereof, shall be filed with the Bankruptcy Court
no later than the Rejection Claim Bar Date; provided, however, any party whose
Executory Contract or Unexpired Lease is rejected pursuant to a revocation
notice, pursuant to Section 7.5(b) hereof, may file a rejection damage Claim
arising out of such rejection within thirty (30) days after the filing of the
revocation notice with the Bankruptcy Court.  Any Claim resulting from the
rejection of an Executory Contract or Unexpired Lease not filed by the
applicable deadline shall be discharged and forever barred, and shall not be
entitled to any Distributions under the Plan.  The Distribution Trustee shall
have the right to object to any rejection damage Claim.

Notwithstanding the rejection of an Executory Contract or Unexpired Lease, the
terms of any confidentiality agreement or covenant not to compete contained
therein shall survive and remain in full force and effect for the term thereof.

7.7Indemnification Obligations

On and as of the Effective Date, the Indemnification Provisions will be assumed
with respect to any claims or Causes of Action whether direct or derivative,
liquidated or unliquidated, fixed, or contingent, disputed or undisputed,
matured or unmatured, known or unknown, foreseen or unforeseen, asserted or
unasserted. Notwithstanding anything to the contrary herein, the Reorganized
Debtor shall not be required to indemnify the Debtor’s managers, directors,
officers, or employees for any claims or Causes of Action for which
indemnification is barred under applicable law, the Debtor’s organizational
documents, or applicable agreements governing the Debtor’s indemnification
obligations.





31



--------------------------------------------------------------------------------

 

Except with respect to the Indemnification Provisions, any other obligation or
agreement of the Debtor to indemnify, reimburse, or limit the liability of any
Person, including any contract or lease counterparty, relating to any acts or
omissions occurring before the Effective Date, whether arising pursuant to
charter, bylaws, contract or applicable state law, shall be deemed to be, and
shall be treated as, a General Unsecured Claim and/or Executory Contract and
shall be deemed to be rejected, canceled, and discharged pursuant to the Plan as
of the Effective Date and any and all Claims resulting from such obligations are
disallowed under section 502(e) of the Bankruptcy Code or other applicable
grounds, including section 502(d), or if any court of applicable jurisdiction
rules to the contrary, such Claim shall be estimated pursuant to section 502(c)
of the Bankruptcy Code in the amount of $0 or such other amount as the
Bankruptcy Court shall determine.

7.8Employee Compensation and Benefits

Subject to the provisions of the Plan and the RSA, all Compensation and Benefits
Programs shall be treated as Executory Contracts under the Plan and deemed
assumed on the Effective Date pursuant to the provisions of sections 365 and
1123 of the Bankruptcy Code; provided, however, that all provisions in any
agreement or Compensation and Benefits Program relating to equity-based awards,
including any termination-related provisions with respect to equity based
awards, will be deemed rejected and terminated on the Effective Date; provided
further that any agreement or Compensation and Benefits Program related to Dr.
Pehong Chen shall be replaced and superceded by the Transition Services
Agreement.  The Reorganized Debtor shall honor, in the ordinary course of
business, Claims of employees employed as of the Effective Date for accrued
vacation time arising prior to the Petition Date and not otherwise paid pursuant
to a Final Order of the Bankruptcy Court.

Any assumption or rejection of an agreement or Compensation and Benefits Program
pursuant to the terms herein shall not be deemed to trigger any applicable
change of control, immediate vesting, termination, or similar provisions
therein. No counterparty shall have rights under a Compensation and Benefits
Program assumed pursuant to the Plan other than those applicable immediately
prior to such assumption.

7.9Director and Officer’s Insurance Policies

Notwithstanding anything in the Plan to the contrary, the Reorganized Debtor
shall be deemed to have assumed all of the Debtor’s D&O Liability Insurance
Policies pursuant to section 365(a) of the Bankruptcy Code effective as of the
Effective Date.  Entry of the Confirmation Order will constitute the Bankruptcy
Court’s approval of the Reorganized Debtor’s foregoing assumption of the D&O
Liability Insurance Policies.  Notwithstanding anything to the contrary
contained in the Plan, confirmation of the Plan shall not discharge, impair, or
otherwise modify any indemnity obligations assumed by the foregoing assumption
of the D&O Liability Insurance Policies, and each such indemnity obligation will
be deemed and treated as an Executory Contract that has been assumed by the
Debtors under the Plan as to which no Proof of Claim need be filed.



32



--------------------------------------------------------------------------------

 

7.10Other Insurance Policies

On the Effective Date, each of the Debtor’s insurance policies in existence as
of the Effective Date shall be reinstated and continued in accordance with their
terms and, to the extent applicable, shall be deemed assumed by the Reorganized
Debtor pursuant to section 365 of the Bankruptcy Code and Article VII of this
Plan.  Nothing in the Plan shall affect, impair, or prejudice the rights of the
insurance carriers, the insureds, or the Reorganized Debtor under the insurance
policies in any manner, and such insurance carriers, the insureds, and
Reorganized Debtor shall retain all rights and defenses under such insurance
policies.  The insurance policies shall apply to and be enforceable by and
against the insureds and the Reorganized Debtor in the same manner and according
to the same terms and practices applicable to the Debtor, as existed prior to
the Effective Date.

Article VIII
EFFECT OF REJECTION BY ONE OR MORE CLASSES 

8.1Impaired Classes Entitled to Vote

Each impaired Class other than any Class deemed to reject the Plan shall be
entitled to vote separately to accept or reject the Plan.  A holder of a
Disputed Claim which has not been temporarily allowed for purposes of voting on
the Plan may vote only such Disputed Claim in an amount equal to the portion, if
any, of such Claim shown as fixed, liquidated, and undisputed in the Debtor’s
Schedules of Assets and Liabilities. 

8.2Acceptance by Class

A Class of Claims shall have accepted the Plan if the Plan is accepted by at
least two thirds (2/3) in amount and more than one half (1/2) in number of the
Allowed Claims of such Class that have voted or been deemed to accept or reject
the Plan.

A Class of Interests shall have accepted the Plan if the Plan is accepted by at
least two thirds (2/3) in amount of the Allowed Claims of such Class that have
voted or been deemed to accept or reject the Plan. 

8.3Reservation of Cramdown Rights

In the event that any impaired Class shall fail to accept the Plan in accordance
with section 1129(a) of the Bankruptcy Code, the Debtor and Plan Sponsor reserve
the right to request that the Bankruptcy Court confirm the Plan in accordance
with the provisions of the section 1129(b) of the Bankruptcy Code.



33



--------------------------------------------------------------------------------

 

Article IX
EFFECT OF CONFIRMATION

9.1Legally Binding Effect

The provisions of the Plan shall be binding and inure to the benefit of the
Debtor, all Holders of Claims and Interests, and their respective successors and
assigns, whether or not they accept the Plan and wherever located. 

9.2Vesting of Property of Debtor in Reorganized Debtor

On the Effective Date, pursuant to sections 1141(b) and (c) of the Bankruptcy
Code,  except as otherwise expressly provided in the Plan or Confirmation Order,
all Estate Property, other than the Distribution Trust Assets, shall vest in the
Reorganized Debtor free and clear of all Liens, Claims, Interests, and
encumbrances of any kind, except as otherwise provided in the Plan.  Moreover,
pursuant to Bankruptcy Code section 1141(d), the effect of confirmation of the
Plan shall be to discharge the Debtor from any debt that arose before the
Effective Date, and any debt of a kind specified in Bankruptcy Code sections
502(g), 502(h), or 502(i).

The issuance of New Equity or transfer of assets through the Plan shall not
result in ESW or the Reorganized Debtor (a) having any liability or
responsibility for any Claim against or Interest in the Debtor, the Debtor’s
estate, or Insider of the Debtor, or (b) having any liability or responsibility
to the Debtor or the Debtor, each except as expressly set forth in the Plan.
Without limiting the effect or scope of the foregoing, and to the fullest extent
permitted by applicable laws, the issuance of the New Equity or transfer of
assets contemplated in the Plan shall not subject the Reorganized Debtor, its
properties or assets or affiliates, successors, or assigns to any liability for
Claims against the Debtor’s interests in such assets by reason of such issuance
of New Equity or transfer of assets under any applicable laws, including,
without limitation, any successor liability.

On the Effective Date, except as otherwise provided in the Plan, the Reorganized
Debtor may operate its business and may use, acquire, or dispose of any and all
Estate Property, without supervision of or approval by the Bankruptcy Court and
free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.

Article X
INJUNCTIONS, RELEASES, AND DISCHARGE

10.1Discharge of the Debtor

To the fullest extent provided under section 1141(d)(1)(A) and other applicable
provisions of the Bankruptcy Code, except as otherwise expressly provided by the
Plan or the Confirmation Order, all Distributions under the Plan will be in
exchange for, and in complete satisfaction, settlement, discharge, and release
of, all Claims and causes of action, whether known or unknown, including any
interest accrued on such Claims from and after the Petition Date, against,
liabilities of, Liens on, obligations of, rights against, and Interests in, the
Debtor or any of its assets or properties, and regardless of whether any
property will have been distributed or retained pursuant to the Plan on account
of such Claims or Interests. Except as otherwise expressly provided by the Plan
or the Confirmation Order, upon the Effective Date, the Debtor and its estate
will be deemed



34



--------------------------------------------------------------------------------

 

discharged and released under and to the fullest extent provided under section
1141(d)(1)(A) and other applicable provisions of the Bankruptcy Code from any
and all Claims and Interests of any kind or nature whatsoever, including, but
not limited to, demands and liabilities that arose before the Confirmation Date,
and all debts of the kind specified in section 502(g), 502(h), or 502(i) of the
Bankruptcy Code. The Confirmation Order shall be a judicial determination of the
discharge of all Claims against, and Interests in, the Debtor, subject to the
occurrence of the Effective Date.

10.2Discharge Injunction

Except as otherwise expressly provided in the Plan, the discharge and releases
set forth in Section 1101 hereof shall also operate as an injunction permanently
prohibiting and enjoining the commencement or continuation of any action or the
employment of process with respect to, or any act to collect, recover from, or
offset (a) any Claim or Interest discharged and released in Section 10.1 hereof,
or (b) any cause of action, whether known or unknown, based on the same subject
matter as any Claim or Interest discharged and released in Section 10.1
hereof.  Except as otherwise expressly provided in the Plan, all Persons shall
be precluded and forever barred from asserting against the Debtor and the
Reorganized Debtor, their successors or assigns, or their assets, properties, or
interests in property, any other or further Claims or Interests, or any other
right to legal or equitable relief, regardless of whether such right can be
reduced to a right to payment, based upon any act or omission, transaction, or
other activity of any kind or nature that occurred prior to the Effective Date,
whether or not the facts of or legal bases therefor were known or existed prior
to the Effective Date.

10.3Exculpation and Limitation of Liability

The Exculpated Parties will neither have nor incur any liability to any entity
for any claims or causes of action arising on or after the Petition Date and
prior to or on the Effective Date for any act taken or omitted to be taken in
connection with, or related to formulating, negotiating, preparing,
disseminating, implementing, administering, confirming or effecting the
consummation of the Plan, the Disclosure Statement, or any other contract,
instrument, release or other agreement or document created or entered into in
connection with the Plan or any other prepetition or postpetition act taken or
omitted to be taken in connection with or in contemplation of the restructuring
of the Debtor, the approval of the Disclosure Statement or confirmation or
consummation of the Plan; provided, however, that the foregoing provisions will
have no effect on the liability of any entity that results from any such act or
omission that is determined in a Final Order of the Bankruptcy Court or other
court of competent jurisdiction to have constituted actual fraud, gross
negligence or willful misconduct; provided, further, that the Debtor will be
entitled to rely upon the advice of counsel concerning their duties pursuant to,
or in connection with, the above referenced documents, actions or inactions.

10.4Releases by the Debtor

Notwithstanding anything to the contrary in the Plan or the Confirmation Order,
effective as of the Effective Date, for good and valuable consideration provided
by each of the Released Parties, the adequacy of which is hereby acknowledged
and confirmed, the Debtor will be deemed to have conclusively, absolutely,
unconditionally, irrevocably, and forever provided a full discharge, waiver and
release to the Released Parties and their respective related parties (and each



35



--------------------------------------------------------------------------------

 

such Released Party and their respective related parties so released shall be
deemed forever released by the Debtor) and their respective properties from any
and all claims that the Debtor or any of their respective related parties would
have been legally entitled to assert in their own right, on their own behalf, or
on behalf of another party, against the Released Parties or their respective
related parties; provided, however, that the foregoing provisions of this
release shall not operate to waive or release (i) the rights of the Debtor to
enforce the Plan and the contracts, instruments, releases and other agreements
or documents delivered under or in connection with the Plan or assumed pursuant
to the Plan or assumed pursuant to final order of the Bankruptcy Court; and/or
(ii) any defenses against a third party.

The foregoing release shall be effective as of the Effective Date without
further notice to or order of the Bankruptcy Court, act or action under
applicable law, regulation, order, or rule or the vote, consent, authorization
or approval of any Person and the Confirmation Order will permanently enjoin the
commencement or prosecution by any person, whether directly, derivatively or
otherwise, of any claims, obligations, suits, judgments, damages, demands,
debts, rights, causes of action, or liabilities released pursuant to this
release.

Notwithstanding anything to the contrary in the foregoing, the releases set
forth above do not release any post-Effective Date obligations of any party or
Entity under the Plan, or any document, instrument, or agreement (including
those set forth in any document, schedule or disclosure included with or
contained in the Plan Supplement) executed to implement the Plan.

10.5Releases by Third Parties

On, and as of, the Effective Date and for good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the Released Parties shall be
forever released from any and all claims, obligations, actions, suits, rights,
debts, accounts, causes of action, remedies, avoidance actions, agreements,
promises, damages, judgments, demands, defenses, or claims in respect of
equitable subordination, and liabilities throughout the world under any law or
court ruling through the Effective Date (including all claims based on or
arising out of facts or circumstances that existed as of or prior to the
Effective Date, including claims based on negligence or strict liability, and
further including any derivative claims asserted on behalf of the Debtor,
whether known or unknown, foreseen or unforeseen, existing or hereinafter
arising, in law, equity or otherwise, that the Debtor, its Estate, or the
Reorganized Debtor would have been legally entitled by applicable law to assert
in its own right, whether individually or collectively) which the Debtor, its
Estate, the Reorganized Debtor, Creditors, Interest Holders or other persons
receiving or who are entitled to receive Distributions under the Plan may have
against any of them in any way related to the Chapter 11 Case or the Debtor (or
its predecessors); provided, however, that the foregoing release is granted only
by Creditors and Interest Holders who are unimpaired and do not indicate an
election to opt-out of granting such release by making such election
electronically on the Claims Agent’s website at
https://dm.epiq11.com/broadvision; provided, further, that the release provided
in this Section 10.5 shall not extend to any claims by any Governmental Unit
with respect to criminal liability under applicable law, willful misconduct or
bad faith under applicable law, or ultra vires acts under applicable law.

Notwithstanding anything to the contrary in the foregoing, the releases set
forth above do not release any post-Effective Date obligations of any party or
Entity under the Plan, or any



36



--------------------------------------------------------------------------------

 

document, instrument, or agreement (including those set forth in any document,
schedule or disclosure included with or contained in the Plan Supplement)
executed to implement the Plan

For the avoidance of doubt, nothing in this Article X shall prevent the
enforcement of the terms of the Plan.

Article XI
RETENTION OF JURISDICTION

11.1Bankruptcy Court Jurisdiction

Notwithstanding the entry of the Confirmation Order or the occurrence of the
Effective Date, the Bankruptcy Court shall retain and have such jurisdiction
over the Chapter 11 Case to the maximum extent as is legally permissible,
including, without limitation, for the following purposes:

(a)To allow, disallow, determine, liquidate, classify or establish the priority
or secured or unsecured status of or estimate any Claim or Interest, including,
without limitation, the resolution of any request for payment of any
Administrative Claim and the resolution of any and all objections to the
allowance or priority of Claims or Interests;

(b)To ensure that Distributions to holders of Allowed Claims and Interests are
accomplished pursuant to the provisions of the Plan and the Distribution Trust
Agreement;

(c)To determine any and all applications or motions pending before the
Bankruptcy Court on the Effective Date of the Plan, including without limitation
any motions for the rejection, assumption or assumption and assignment of any
Executory Contract;

(d)To consider and approve any modification of the Plan, remedy any defect or
omission, or reconcile any inconsistency in the Plan, or any order of the
Bankruptcy Court, including the Confirmation Order;

(e)To determine all controversies, suits and disputes that may arise in
connection with the interpretation, enforcement or consummation of the Plan or
any Plan Documents or any entity’s obligations in connection with the Plan or
any Plan Documents, or to defend any of the rights, benefits, Estate Property
transferred, created, or otherwise provided or confirmed by the Plan or the
Confirmation Order or to recover damages or other relief for violations thereof;

(f)To consider and act on the compromise and settlement of any claim or cause of
action by or against the Debtor, the Estate, the Reorganized Debtor or the
Distribution Trustee; 

(g)To decide or resolve any and all applications, motions, adversary
proceedings, contested or litigated matters, and any other matters, or grant or
deny any applications involving the Debtor, or the Estate that may be pending on
the Effective Date or that may be brought by the Debtor, the Reorganized Debtor,
or the Distribution Trustee (as applicable), or any other related proceedings by
the Reorganized Debtor, and to enter and enforce any default judgment on any of
the foregoing;



37



--------------------------------------------------------------------------------

 

(h)To decide or resolve any and all Professional Compensation Claims;

(i)To issue orders in aid of execution and implementation of the Plan or any
Plan Documents to the extent authorized by section 1142 of the Bankruptcy Code
or provided by the terms of the Plan;

(j)To decide issues concerning the federal or state tax liability of the Debtor
which may arise in connection with the confirmation or consummation of the Plan
or any Plan Documents;

(k)To interpret and enforce any orders entered by the Bankruptcy Court in the
Chapter 11 Case; and

(l)To enter an order closing this Chapter 11 Case when all matters contemplating
the use of such retained jurisdiction have been resolved and satisfied.

11.2Limitation on Jurisdiction

In no event shall the provisions of the Plan be deemed to confer in the
Bankruptcy Court jurisdiction greater than that established by the provisions of
28 U.S.C. §§ 157 and 1334, as well as the applicable circumstances that continue
jurisdiction for defense and enforcement of the Plan and Plan Documents.  For
the avoidance of doubt, however, such jurisdiction shall be deemed, by the entry
of the Confirmation Order, to:

(a)Permit entry of a final judgment by the Bankruptcy Court in any core
proceeding referenced in 28 U.S.C. § 157(b) and to hear and resolve such
proceedings in accordance with 28 U.S.C. § 157(c) and any and all related
proceedings, including, without limitation, (i) all proceedings concerning
disputes with, or Rights of Action or Claims against, any Person that the
Debtor, the Estate, the Distribution Trust or the Reorganized Debtor or any of
their successors or assigns, may have, and (ii) any and all Rights of Action or
other Claims against any Person for harm to or with respect to (x) any Estate
Property, including any infringement of  Intellectual Property or conversion of
Estate Property, or (y) any Estate Property liened or transferred by the Debtor
to any other Person;

(b)Include jurisdiction over the recovery of any Estate Property (or property
transferred by the Debtor with Bankruptcy Court approval) from any Person
wrongly asserting ownership, possession or control of the same, whether pursuant
to sections 542, 543, 549, 550 of the Bankruptcy Code or otherwise, as well as
to punish any violation of the automatic stay under section 362 of the
Bankruptcy Code or any other legal rights of the Debtor or the Estate under or
related to the Bankruptcy Code; and

(c)Permit the taking of any default judgment against any Person who has
submitted himself or herself to the jurisdiction of the Bankruptcy Court.



38



--------------------------------------------------------------------------------

 

Article XII
MISCELLANEOUS PROVISIONS

12.1Conditions to Confirmation

The Confirmation Order will not be effective unless (a) the Confirmation Order
shall be in form and substance acceptable to the Debtor and Plan Sponsor, in
their respective reasonable discretion, and shall provide for ESW to acquire all
of the New Equity, free and clear of all Liens, Claims, interests and
encumbrances of any kind, except as otherwise provided in the Plan, (b) the
final version of the Plan, Plan Supplement, and any other documents, or
schedules thereto, shall have been Filed in form and substance acceptable to the
Debtor and Plan Sponsor in their respective reasonable discretion, and (c) no
breach or failure to comply with the terms of the RSA, the Plan or any other
material Final Order of the Bankruptcy Court shall have occurred and be
continuing.

12.2Conditions to Effectiveness

The occurrence of the Effective Date is subject to the occurrence of each of the
following conditions: (a) the conditions to confirmation above have been either
satisfied, or waived, by the Debtor and Plan Sponsor, (b) the Confirmation Order
in form and substance reasonably satisfactory to the Debtor and Plan Sponsor
shall have been entered by the Bankruptcy Court, confirming the Plan, and the
Confirmation Order shall be in full force and effect and not subject to any stay
or injunction, (c) the Plan Documents shall have been executed and delivered by
all relevant parties, and any conditions (other than the occurrence of the
Effective Date or certification by the Debtor that the Effective Date has
occurred) contained therein have been satisfied or waived in accordance
therewith, (d) the Cash Consideration shall have been received by the Debtor or
the Distribution Trust, (e) no breach or failure to comply with the terms of the
RSA, the Plan, the Confirmation Order or any other material Final Order of the
Bankruptcy Court shall have occurred and be continuing; (f) ESW shall acquire
the New Equity, free and clear of all Liens, Claims, interests and encumbrances
of any kind, except as otherwise provided in the Plan, and (g) the Debtor has
not caused, or as to Insiders, permitted to occur, (i) a Material Adverse Change
with respect to the Debtor’s Intellectual Property or (ii) an “ownership change”
as such term is used in section 382 of title 26 of the United States Code.

12.3Exemption from Taxes

Pursuant to section 1146(a) of the Bankruptcy Code and the Plan, the issuance,
transfer, or exchange of a security, or the making or delivery of an instrument
of transfer under a plan confirmed under section 1129 of the Bankruptcy Code,
may not be taxed under any law imposing a stamp tax or similar tax.

12.4Securities Exemption

The offering and issuance of any rights by any party, including without
limitation ESW or the Estate, under, pursuant to or in effecting the Plan,
including, without limitation, the New Equity in the Reorganized Debtor, shall
be exempt from the registration requirements of Section 5 of the Securities Act
of 1933 (the “Securities Act”), if applicable, and from any state or federal
securities laws requiring registration for offer or sale of a security or
registration or licensing of an issuer of,



39



--------------------------------------------------------------------------------

 

underwriter of, or broker or dealer in, a security, and shall otherwise enjoy
all exemptions available for Distributions of securities under a plan of
reorganization in accordance with all applicable law, including without
limitation section 1145 of the Bankruptcy Code. If the issuance of the New
Equity does not qualify for an exemption under section 1145 of the Bankruptcy
Code, the New Equity shall be issued in a manner which qualifies for any other
available exemption from registration, whether as a private placement, pursuant
to Section 4(2) of the Securities Act and/or safe harbor provisions promulgated
thereunder, including Rule 506 under the Securities Act.

12.5Defects, Omissions and Amendments of the Plan

The Debtor may, with the consent of the Plan Sponsor and the approval of the
Bankruptcy Court and without notice to holders of Claims and Interests, insofar
as it does not materially and adversely affect holders of Claims and Interests,
correct any defect, omission, or inconsistency in the Plan in such a manner and
to such extent necessary or desirable to expedite the execution of the
Plan.  The Debtor may, with the consent of the Plan Sponsor, propose amendments
or alterations to the Plan before the Confirmation Hearing as provided in
section 1127 of the Bankruptcy Code if, in the opinion of the Bankruptcy Court,
the modification does not materially and adversely affect the interests of
holders of Claims and Interests, so long as the Plan, as modified, complies with
sections 1122 and 1123 of the Bankruptcy Code and the Debtor has complied with
section 1125 of the Bankruptcy Code.  The Debtor may, with the consent of the
Plan Sponsor, propose amendments or alterations to the Plan after the
Confirmation Date but prior to substantial consummation, in a manner that, in
the opinion of the Bankruptcy Court, does not materially and adversely affect
holders of Claims and Interests, so long as the Plan, as modified, complies with
sections 1122 and 1123 of the Bankruptcy Code, the Debtor has complied with
section 1125 of the Bankruptcy Code, and after notice and a hearing, the
Bankruptcy Court confirms such Plan, as modified, under section 1129 of the
Bankruptcy Code.

12.6Withdrawal of Plan

The Debtor reserves the right to withdraw the Plan, provided that the Plan
Sponsor consents, at any time prior to the Confirmation Date. If the Debtor
withdraws the Plan prior to the Confirmation Date, or if the Confirmation Date
does not occur by May 22, 2020, unless otherwise extended by mutual agreement of
the Debtor and the Plan Sponsor or the Effective Date does not occur by May 29,
2020, unless otherwise extended by mutual agreement of the Debtor and the Plan
Sponsor, then the Plan shall be deemed null and void. In such event, nothing
contained herein shall be deemed to constitute an admission, waiver or release
of any claims by or against the Debtor or any other person, or to prejudice in
any manner the rights of the Debtor, the Debtor’s Estate, or any person in any
further proceedings involving the Debtor.

12.7[Reserved].

12.8Filing of Additional Documentation

By the Plan Supplement Deadline, the Debtor may file with the Bankruptcy Court
such Plan Supplement, agreements and other documents as may be reasonably
necessary or appropriate to effectuate and further evidence the terms and
conditions of the Plan or any Plan Document, which shall also constitute “Plan
Documents.”



40



--------------------------------------------------------------------------------

 

12.9Governing Law

Except to the extent the Bankruptcy Code or the Bankruptcy Rules are applicable,
the rights and obligations arising under the Plan shall be governed by, and
construed and enforced in accordance with the laws of the State of Delaware,
without giving effect to the principles of conflicts of law thereof.

12.10Successors and Assigns

The rights, benefits and obligations of any entity named or referred to in the
Plan or any Plan Document shall be binding on, and shall inure to the benefit
of, any heir, executor, administrator, successor or assign of such entity.

12.11Transfer of Claims and Interests

Any transfer of a Claim shall be in accordance with Bankruptcy Rule 3001(e) and
the terms of this Section 12.11.  Notice of any such transfer shall be forwarded
to the Debtor by registered or certified mail, as set forth in Section 12.14
hereof.  Both the transferee and transferor shall execute any notice, and the
signatures of the parties shall be acknowledged before a notary public.  The
notice must clearly describe the interest in the Claim to be transferred.  No
transfer of a partial interest shall be allowed.  All transfers must be of one
hundred percent (100%) of the transferor’s interest in the Claim.

No transfer of Interests shall be allowed after the Record Date.

12.12Time

Unless otherwise specifically stated in the Plan, the provisions of Bankruptcy
Rule 9006(a) shall apply in computing any period of time prescribed or allowed
by the Plan. 

12.13Inconsistency

In the event of an inconsistency between the Plan, the RSA, and the Disclosure
Statement, the terms of the Plan shall control in all respects. In the event of
an inconsistency between the Plan and the Plan Supplement, the Plan shall
control. In the event of an inconsistency between the Plan and the Confirmation
Order, the Confirmation Order shall control.

12.14Notices

Any notice required to be given under the Plan or any Plan Document shall be in
writing.  Any notice that is allowed or required hereunder except for a notice
of change of address shall be considered complete on the earlier of (a) three
(3) days following the date the notice is sent by United States mail, postage
prepaid, or by overnight courier service, or in the case of mailing to a
non-United States address, air mail, postage prepaid, or personally delivered;
(b) the date the notice is actually received by the Persons on the
Post-Confirmation Service List by facsimile or computer transmission; or (c)
three (3) days following the date the notice is sent to those Persons on the
Post-Confirmation Service List as it is adopted by the Bankruptcy Court at the
hearing on confirmation



41



--------------------------------------------------------------------------------

 

of the Plan, as such list may be amended from time-to-time by written notice
from the Persons on the Post-Confirmation Service List.

(a)If to the Debtor, at:

BroadVision, Inc.

460 Seaport Ct., Suite 210

Redwood City, CA 94063

Attention:  Dr. Pehong Chen

Email:  Pehong.Chen@BroadVision.com

﻿

and

﻿

DLA Piper LLP

555 Mission Street, Suite 2400

San Francisco, California

Attention:  Joshua D. Morse, Esq.

Email:  Joshua.Morse@us.dlapiper.com

Facsimile:  (415) 659-7340

﻿

and

﻿

DLA Piper LLP

1201 North Market Street, Suite 2100

Wilmington, Delaware 19801

Attention:  R. Craig Martin, Esq.

Email:  Craig.Martin@us.dlapiper.com

Facsimile:  (302) 394-2341

﻿

(b)If to the Plan Sponsor or the Reorganized Debtor, at:

ESW Capital, LLC

401 Congress Ave., Suite 2650

Austin, Texas 78701

Attention:  Neeraj Gupta

Email: neeraj.gupta@eswcapital.com

﻿

and

﻿

Goulston & Storrs PC

885 Third Avenue, 18th Floor

New York, New York 10022

Attention: Trevor R. Hoffmann, Esq.

Email: thoffmann@goulstonstorrs.com

Facsimile: (212) 878-6911

﻿





42



--------------------------------------------------------------------------------

 

and

﻿

Morris, Nichols, Arsht & Tunnell LLP

1201 North Market Street, 16th Floor

P.O. Box 1347

Wilmington, Delaware 19899-1347

Attention: Derek Abbott, Esq.

Email: dabbott@mnat.com

﻿

(c)If to the Distribution Trustee, at:

___________

___________

___________

___________, __ _____

Attn:  ________

Email:  ________

Facsimile:  ________

﻿

and

﻿

___________

___________

___________

___________, __ _____

Attn:  ________

Email:  ________

Facsimile:  ________

﻿

12.15U.S. Trustee Reporting and Fees

The Debtor will pay pre-confirmation U.S. Trustee Fees on or before the
Effective Date of the Plan.  After the Effective Date, the Distribution Trustee
will file with the Bankruptcy Court and serve on the U.S. Trustee quarterly
financial reports in a format prescribed by the U.S. Trustee, and the
Distribution Trustee will pay post-Effective Date quarterly fees to the U.S.
Trustee until a final decree is entered or the case is converted or dismissed as
provided in 28 U.S.C. § 1930(a)(6).

12.16Implementation

The Debtor, the Reorganized Debtor, the Plan Sponsor, and the Distribution
Trustee shall be authorized to perform all reasonable, necessary and authorized
acts to consummate the terms and conditions of the Plan and the Plan Documents,
without further order from the Bankruptcy Court.



43



--------------------------------------------------------------------------------

 

12.17No Admissions

Notwithstanding anything herein to the contrary, nothing contained in the Plan
shall be deemed an admission by the Debtor, or the Estate with respect to any
matter set forth herein, including, without limitation, liability on any Claim
or Interest or the propriety of the classification of any Claim or Interest.

Article XIII
SUBSTANTIAL CONSUMMATION

13.1Substantial Consummation

The Plan shall be deemed substantially consummated on the Effective Date.

13.2Final Decree

Upon compliance with Bankruptcy Rule 3022, the Distribution Trustee and/or the
Reorganized Debtor may request the Bankruptcy Court to enter a final decree
closing the Chapter 11 Case and such other orders that may be necessary and
appropriate.





44



--------------------------------------------------------------------------------

 



Dated:  April 3, 2020

﻿

Respectfully submitted,

﻿

BROADVISION, INC.

﻿

By:     /s/ Pehong Chen

By:Pehong Chen

Title:President, Chief Executive Officer, Interim Chief Financial Officer, and
Chairman of the Board

 

45



--------------------------------------------------------------------------------

 

 

Exhibit A

(Schedule of Assumed Contracts and Unexpired Leases)

 

 



--------------------------------------------------------------------------------

 

 

Exhibit B

(Schedule of Rejected Contracts and Unexpired Leases)

 

 

 



--------------------------------------------------------------------------------

 

 

None.



 

 



--------------------------------------------------------------------------------